UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 Form N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERD MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21958 Exact name of registrant as specified in charter: DGHM Investment Trust Address of principal executive offices: 8730 Stony Point Parkway, Suite 205 Richmond, VA 23235 Name and address of agent for service: The Corporation Trust Company 1209 Orange Street Wilmington, DE 19801 with a copy to: John H. Lively The Law Offices of John H. Lively & Associates, Inc. A member firm of The 1940 Act Law Group 2041 West 141st Terrace, Suite 119 Leawood, KS66224 Registrant's telephone number, including area code: 800-653-2839 Date of fiscal year end: Last day of February Date of reporting period: July 1, 2010 to June 30, 2011 Item 1.Proxy Voting Record. DGHM All Cap Value Fund 3M COMPANY Agenda Number: 933390407 Security: 88579Y101 Meeting Type: Annual Ticker: MMM Meeting Date: 10-May-2011 ISIN: US88579Y1010 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: LINDA G. ALVARADO Mgmt For For 1B ELECTION OF DIRECTOR: GEORGE W. BUCKLEY Mgmt For For 1C ELECTION OF DIRECTOR: VANCE D. COFFMAN Mgmt For For 1D ELECTION OF DIRECTOR: MICHAEL L. ESKEW Mgmt For For 1E ELECTION OF DIRECTOR: W. JAMES FARRELL Mgmt For For 1F ELECTION OF DIRECTOR: HERBERT L. HENKEL Mgmt For For 1G ELECTION OF DIRECTOR: EDWARD M. LIDDY Mgmt For For 1H ELECTION OF DIRECTOR: ROBERT S. MORRISON Mgmt For For 1I ELECTION OF DIRECTOR: AULANA L. PETERS Mgmt For For 1J ELECTION OF DIRECTOR: ROBERT J. ULRICH Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS 3M'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 03 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 04 AN ADVISORY VOTE ON THE FREQUENCY OF ADVISORY Mgmt 1 Year For VOTES ON EXECUTIVE COMPENSATION. 05 STOCKHOLDER PROPOSAL ON POLITICAL CONTRIBUTIONS. Shr Against For ACE LIMITED Agenda Number: 933420147 Security: H0023R105 Meeting Type: Annual Ticker: ACE Meeting Date: 18-May-2011 ISIN: CH0044328745 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF EVAN G. GREENBERG Mgmt For For 1B ELECTION OF LEO F. MULLIN Mgmt For For 1C ELECTION OF OLIVIER STEIMER Mgmt For For 1D ELECTION OF MICHAEL P. CONNORS Mgmt For For 1E ELECTION OF EUGENE B. SHANKS, JR. Mgmt For For 1F ELECTION OF JOHN A. KROL Mgmt For For 2A APPROVAL OF THE ANNUAL REPORT Mgmt For For 2B APPROVAL OF THE STATUTORY FINANCIAL STATEMENTS Mgmt For For OF ACE LIMITED 2C APPROVAL OF THE CONSOLIDATED FINANCIAL STATEMENTS Mgmt For For 03 ALLOCATION OF DISPOSABLE PROFIT Mgmt For For 04 DISCHARGE OF THE BOARD OF DIRECTORS Mgmt For For 5A ELECTION OF PRICEWATERHOUSECOOPERS AG (ZURICH) Mgmt For For AS OUR STATUTORY AUDITOR UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING 5B RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM PRICEWATERHOUSECOOPERS LLP (UNITED STATES) FOR PURPOSES OF UNITED STATES SECURITIES LAW REPORTING FOR THE YEAR ENDING DECEMBER 31, 2011 5C ELECTION OF BDO AG (ZURICH) AS SPECIAL AUDITING Mgmt For For FIRM UNTIL OUR NEXT ANNUAL ORDINARY GENERAL MEETING 06 APPROVAL OF DIVIDENDS FROM LEGAL RESERVES Mgmt For For 07 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For 08 ADVISORY VOTE ON FREQUENCY OF EXECUTIVE COMPENSATION Mgmt 1 Year ADVISORY VOTE ALEXANDRIA REAL ESTATE EQUITIES, INC. Agenda Number: 933431619 Security: 015271109 Meeting Type: Annual Ticker: ARE Meeting Date: 25-May-2011 ISIN: US0152711091 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR JOEL S. MARCUS Mgmt For For RICHARD B. JENNINGS Mgmt For For JOHN L. ATKINS, III Mgmt For For RICHARD H. KLEIN Mgmt For For JAMES H. RICHARDSON Mgmt For For MARTIN A. SIMONETTI Mgmt For For ALAN G. WALTON Mgmt For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. 03 TO CAST A NON-BINDING, ADVISORY VOTE ON A RESOLUTION Mgmt Against Against TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 04 TO CAST A NON-BINDING, ADVISORY VOTE ON THE Mgmt 1 Year For FREQUENCY OF FUTURE NON-BINDING ADVISORY STOCKHOLDER VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. AT&T INC. Agenda Number: 933378437 Security: 00206R102 Meeting Type: Annual Ticker: T Meeting Date: 29-Apr-2011 ISIN: US00206R1023 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: RANDALL L. STEPHENSON Mgmt For For 1B ELECTION OF DIRECTOR: GILBERT F. AMELIO Mgmt For For 1C ELECTION OF DIRECTOR: REUBEN V. ANDERSON Mgmt For For 1D ELECTION OF DIRECTOR: JAMES H. BLANCHARD Mgmt For For 1E ELECTION OF DIRECTOR: JAIME CHICO PARDO Mgmt For For 1F ELECTION OF DIRECTOR: JAMES P. KELLY Mgmt For For 1G ELECTION OF DIRECTOR: JON C. MADONNA Mgmt For For 1H ELECTION OF DIRECTOR: LYNN M. MARTIN Mgmt For For 1I ELECTION OF DIRECTOR: JOHN B. MCCOY Mgmt For For 1J ELECTION OF DIRECTOR: JOYCE M. ROCHE Mgmt For For 1K ELECTION OF DIRECTOR: MATTHEW K. ROSE Mgmt For For 1L ELECTION OF DIRECTOR: LAURA D'ANDREA TYSON Mgmt For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT AUDITORS. Mgmt For For 03 APPROVE 2gmt For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 05 ADVISORY VOTE ON FREQUENCY OF VOTE ON EXECUTIVE Mgmt 1 Year Against COMPENSATION. 06 POLITICAL CONTRIBUTIONS. Shr Against For 07 SPECIAL STOCKHOLDER MEETINGS. Shr Against For 08 WRITTEN CONSENT. Shr Against For BECTON, DICKINSON AND COMPANY Agenda Number: 933360531 Security: 075887109 Meeting Type: Annual Ticker: BDX Meeting Date: 01-Feb-2011 ISIN: US0758871091 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR BASIL L. ANDERSON Mgmt For For HENRY P. BECTON, JR. Mgmt For For EDWARD F. DEGRAAN Mgmt For For C.M. FRASER-LIGGETT Mgmt For For CHRISTOPHER JONES Mgmt For For MARSHALL O. LARSEN Mgmt For For EDWARD J. LUDWIG Mgmt For For ADEL A.F. MAHMOUD Mgmt For For GARY A. MECKLENBURG Mgmt For For CATHY E. MINEHAN Mgmt For For JAMES F. ORR Mgmt For For WILLARD J. OVERLOCK, JR Mgmt For For BERTRAM L. SCOTT Mgmt For For ALFRED SOMMER Mgmt For For 02 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM. 03 AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE Mgmt For For COMPENSATION. 04 AN ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE Mgmt 1 Year COMPENSATION ADVISORY VOTES. 05 SPECIAL SHAREHOLDER MEETINGS. Shr Against For 06 CUMULATIVE VOTING. Shr Against For CANADIAN NATURAL RESOURCES LIMITED Agenda Number: 933394455 Security: 136385101 Meeting Type: Annual Ticker: CNQ Meeting Date: 05-May-2011 ISIN: CA1363851017 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR CATHERINE M. BEST Mgmt For For N. MURRAY EDWARDS Mgmt For For TIMOTHY W. FAITHFULL Mgmt For For HON. GARY A. FILMON Mgmt For For CHRISTOPHER L. FONG Mgmt For For AMB. GORDON D. GIFFIN Mgmt For For WILFRED A. GOBERT Mgmt For For STEVE W. LAUT Mgmt For For KEITH A.J. MACPHAIL Mgmt For For ALLAN P. MARKIN Mgmt For For HON. FRANK J. MCKENNA Mgmt For For JAMES S. PALMER Mgmt For For ELDON R. SMITH Mgmt For For DAVID A. TUER Mgmt For For 02 THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP, Mgmt For For CHARTERED ACCOUNTANTS, CALGARY, ALBERTA, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE CORPORATION TO FIX THEIR REMUNERATION. CLEARWATER PAPER CORPORATION Agenda Number: 933390279 Security: 18538R103 Meeting Type: Annual Ticker: CLW Meeting Date: 09-May-2011 ISIN: US18538R1032 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: FREDRIC W. CORRIGAN Mgmt For For 1B ELECTION OF DIRECTOR: WILLIAM T. WEYERHAEUSER Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG, LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 SAY-ON-PAY ADVISORY VOTE. Mgmt For For 04 FREQUENCY OF SAY-ON-PAY ADVISORY VOTE. Mgmt 1 Year Against DEVON ENERGY CORPORATION Agenda Number: 933435491 Security: 25179M103 Meeting Type: Annual Ticker: DVN Meeting Date: 08-Jun-2011 ISIN: US25179M1036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ROBERT H. HENRY Mgmt For For JOHN A. HILL Mgmt For For MICHAEL M. KANOVSKY Mgmt For For ROBERT A. MOSBACHER, JR Mgmt For For J. LARRY NICHOLS Mgmt For For DUANE C. RADTKE Mgmt For For MARY P. RICCIARDELLO Mgmt For For JOHN RICHELS Mgmt For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 03 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY Mgmt 1 Year For VOTE ON EXECUTIVE COMPENSATION. 04 AMEND THE RESTATED CERTIFICATE OF INCORPORATION Mgmt For For TO ELIMINATE SUPERMAJORITY VOTING PROVISIONS. 05 AMEND AND RESTATE THE RESTATED CERTIFICATE OF Mgmt For For INCORPORATION TO REMOVE UNNECESSARY AND OUTDATED PROVISIONS. 06 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT Mgmt For For AUDITORS FOR 2011. 07 SHAREHOLDER ACTION BY WRITTEN CONSENT. Shr For Against DIRECTV Agenda Number: 933386624 Security: 25490A101 Meeting Type: Annual Ticker: DTV Meeting Date: 28-Apr-2011 ISIN: US25490A1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR DAVID B. DILLON Mgmt For For SAMUEL A. DIPIAZZA, JR. Mgmt For For LORRIE M. NORRINGTON Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTANTS. 03 AMEND CERTIFICATE OF INCORPORATION TO MAKE CERTAIN Mgmt For For CAPITAL STOCK CHANGES INCLUDING REDUCTION OF AUTHORIZED CLASS B SHARES FROM 30,000,000 TO 3,000, STOCK. 04 AMEND CERTIFICATE OF INCORPORATION TO DECLASSIFY Mgmt For For THE BOARD OF DIRECTORS. 05 AMEND CERTIFICATE OF INCORPORATION TO IMPLEMENT Mgmt For For A MAJORITY VOTE STANDARD IN UNCONTESTED ELECTIONS OF DIRECTORS. 06 AMEND CERTIFICATE OF INCORPORATION TO PERMIT Mgmt For For A SPECIAL MEETING OF STOCKHOLDERS TO BE CALLED BY 25% OR MORE OF THE STOCKHOLDERS IN CERTAIN CIRCUMSTANCES. 07 AMEND CERTIFICATE OF INCORPORATION TO ADOPT Mgmt For For DELAWARE AS THE EXCLUSIVE FORUM FOR CERTAIN DISPUTES. 08 ADVISORY VOTE ON COMPENSATION OF NAMED EXECUTIVE Mgmt For For OFFICERS. 09 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY Mgmt 1 Year For VOTE ON COMPENSATION OF NAMED EXECUTIVE OFFICERS. EXPRESS SCRIPTS, INC. Agenda Number: 933388755 Security: 302182100 Meeting Type: Annual Ticker: ESRX Meeting Date: 04-May-2011 ISIN: US3021821000 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: GARY G. BENANAV Mgmt For For 1B ELECTION OF DIRECTOR: MAURA C. BREEN Mgmt For For 1C ELECTION OF DIRECTOR: NICHOLAS J. LAHOWCHIC Mgmt For For 1D ELECTION OF DIRECTOR: THOMAS P. MAC MAHON Mgmt For For 1E ELECTION OF DIRECTOR: FRANK MERGENTHALER Mgmt For For 1F ELECTION OF DIRECTOR: WOODROW A MYERS, JR., Mgmt For For MD 1G ELECTION OF DIRECTOR: JOHN O. PARKER, JR. Mgmt For For 1H ELECTION OF DIRECTOR: GEORGE PAZ Mgmt For For 1I ELECTION OF DIRECTOR: SAMUEL K. SKINNER Mgmt For For 1J ELECTION OF DIRECTOR: SEYMOUR STERNBERG Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2011. 03 TO APPROVE AMENDMENT TO THE BYLAWS REGARDING Mgmt Against Against CALLING OF A SPECIAL MEETING. 04 TO APPROVE, BY NON-BINDING VOTE, EXECUTIVE COMPENSATION. Mgmt For For 05 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY Mgmt 1 Year Against OF EXECUTIVE COMPENSATION VOTES. 06 TO APPROVE AND RATIFY THE EXPRESS SCRIPTS, INC. Mgmt For For 2011 LONG-TERM INCENTIVE PLAN. 07 STOCKHOLDER PROPOSAL REGARDING REPORT ON POLITICAL Shr Against For CONTRIBUTIONS. FIFTH THIRD BANCORP Agenda Number: 933379578 Security: 316773100 Meeting Type: Annual Ticker: FITB Meeting Date: 19-Apr-2011 ISIN: US3167731005 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR DARRYL F. ALLEN Mgmt For For U.L. BRIDGEMAN, JR. Mgmt For For EMERSON L. BRUMBACK Mgmt For For JAMES P. HACKETT Mgmt For For GARY R. HEMINGER Mgmt For For JEWELL D. HOOVER Mgmt For For WILLIAM M. ISAAC Mgmt For For KEVIN T. KABAT Mgmt For For M.D. LIVINGSTON, PH.D. Mgmt For For HENDRIK G. MEIJER Mgmt For For JOHN J. SCHIFF, JR. Mgmt For For MARSHA C. WILLIAMS Mgmt For For 02 APPROVAL OF THE APPOINTMENT OF THE FIRM OF DELOITTE Mgmt For For & TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR 2011. 03 THE PROPOSAL DESCRIBED IN THE PROXY STATEMENT Mgmt For For TO APPROVE THE FIFTH THIRD BANCORP 2011 INCENTIVE COMPENSATION PLAN, INCLUDING THE ISSUANCE OF UP TO AN ADDITIONAL 39,000, STOCK THEREUNDER. 04 APPROVAL OF AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 05 APPROVAL OF AN ADVISORY VOTE ON HOLDING AN ADVISORY Mgmt 1 Year For VOTE ON EXECUTIVE COMPENSATION EVERY ONE, TWO, OR THREE YEARS, AS INDICATED. FRANKLIN RESOURCES, INC. Agenda Number: 933367371 Security: 354613101 Meeting Type: Annual Ticker: BEN Meeting Date: 15-Mar-2011 ISIN: US3546131018 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: SAMUEL H. ARMACOST Mgmt For For 1B ELECTION OF DIRECTOR: CHARLES CROCKER Mgmt For For 1C ELECTION OF DIRECTOR: JOSEPH R. HARDIMAN Mgmt For For 1D ELECTION OF DIRECTOR: CHARLES B. JOHNSON Mgmt For For 1E ELECTION OF DIRECTOR: GREGORY E. JOHNSON Mgmt For For 1F ELECTION OF DIRECTOR: RUPERT H. JOHNSON, JR. Mgmt For For 1G ELECTION OF DIRECTOR: MARK C. PIGOTT Mgmt For For 1H ELECTION OF DIRECTOR: CHUTTA RATNATHICAM Mgmt For For 1I ELECTION OF DIRECTOR: PETER M. SACERDOTE Mgmt For For 1J ELECTION OF DIRECTOR: LAURA STEIN Mgmt For For 1K ELECTION OF DIRECTOR: ANNE M. TATLOCK Mgmt For For 1L ELECTION OF DIRECTOR: GEOFFREY Y. YANG Mgmt For For 02 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING SEPTEMBER 30, 2011. 03 TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE Mgmt For For FRANKLIN RESOURCES, INC. 2 INCENTIVE PLAN TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK AVAILABLE FOR ISSUANCE BY 10,000,000 SHARES. 04 TO APPROVE, ON AN ADVISORY BASIS, THE COMPENSATION Mgmt For For OF THE COMPANY'S EXECUTIVE OFFICERS. 05 ADVISORY VOTE ON THE FREQUENCY OF ADVISORY VOTES Mgmt 3 Years For ON THE COMPENSATION OF THE COMPANY'S EXECUTIVE OFFICERS. GAP INC. Agenda Number: 933405424 Security: 364760108 Meeting Type: Annual Ticker: GPS Meeting Date: 17-May-2011 ISIN: US3647601083 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ADRIAN D.P. BELLAMY Mgmt For For DOMENICO DE SOLE Mgmt For For ROBERT J. FISHER Mgmt For For WILLIAM S. FISHER Mgmt For For BOB L. MARTIN Mgmt For For JORGE P. MONTOYA Mgmt For For GLENN K. MURPHY Mgmt For For MAYO A. SHATTUCK III Mgmt For For KATHERINE TSANG Mgmt For For KNEELAND C. YOUNGBLOOD Mgmt For For 02 RATIFICATION OF THE SELECTION OF DELOITTE & Mgmt For For TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JANUARY 28, 2012. 03 APPROVAL OF THE AMENDMENT AND RESTATEMENT OF Mgmt For For THE GAP, INC. 2006 LONG-TERM INCENTIVE PLAN. 04 APPROVAL, ON AN ADVISORY BASIS, OF THE OVERALL Mgmt For For COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. 05 APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY Mgmt 1 Year For FOR AN ADVISORY VOTE ON THE OVERALL COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. GENERAL DYNAMICS CORPORATION Agenda Number: 933387854 Security: 369550108 Meeting Type: Annual Ticker: GD Meeting Date: 04-May-2011 ISIN: US3695501086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: MARY T. BARRA Mgmt For For 1B ELECTION OF DIRECTOR: NICHOLAS D. CHABRAJA Mgmt For For 1C ELECTION OF DIRECTOR: JAMES S. CROWN Mgmt For For 1D ELECTION OF DIRECTOR: WILLIAM P. FRICKS Mgmt For For 1E ELECTION OF DIRECTOR: JAY L. JOHNSON Mgmt For For 1F ELECTION OF DIRECTOR: GEORGE A. JOULWAN Mgmt For For 1G ELECTION OF DIRECTOR: PAUL G. KAMINSKI Mgmt For For 1H ELECTION OF DIRECTOR: JOHN M. KEANE Mgmt For For 1I ELECTION OF DIRECTOR: LESTER L. LYLES Mgmt For For 1J ELECTION OF DIRECTOR: WILLIAM A. OSBORN Mgmt For For 1K ELECTION OF DIRECTOR: ROBERT WALMSLEY Mgmt For For 02 SELECTION OF INDEPENDENT AUDITORS. Mgmt For For 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 04 ADVISORY VOTE ON FREQUENCY OF FUTURE EXECUTIVE Mgmt 1 Year Against COMPENSATION ADVISORY VOTES. 05 SHAREHOLDER PROPOSAL WITH REGARD TO A HUMAN Shr Against For RIGHTS POLICY. 06 SHAREHOLDER PROPOSAL WITH REGARD TO SPECIAL Shr Against For SHAREHOLDER MEETINGS. H.J. HEINZ COMPANY Agenda Number: 933309165 Security: 423074103 Meeting Type: Annual Ticker: HNZ Meeting Date: 31-Aug-2010 ISIN: US4230741039 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: W.R. JOHNSON Mgmt For For 1B ELECTION OF DIRECTOR: C.E. BUNCH Mgmt For For 1C ELECTION OF DIRECTOR: L.S. COLEMAN, JR. Mgmt For For 1D ELECTION OF DIRECTOR: J.G. DROSDICK Mgmt For For 1E ELECTION OF DIRECTOR: E.E. HOLIDAY Mgmt For For 1F ELECTION OF DIRECTOR: C. KENDLE Mgmt For For 1G ELECTION OF DIRECTOR: D.R. O'HARE Mgmt For For 1H ELECTION OF DIRECTOR: N. PELTZ Mgmt For For 1I ELECTION OF DIRECTOR: D.H. REILLEY Mgmt For For 1J ELECTION OF DIRECTOR: L.C. SWANN Mgmt For For 1K ELECTION OF DIRECTOR: T.J. USHER Mgmt For For 1L ELECTION OF DIRECTOR: M.F. WEINSTEIN Mgmt For For 02 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTING FIRM 03 SHAREHOLDER PROPOSAL REQUESTING THE RIGHT TO Shr Against For SHAREHOLDER ACTION BY WRITTEN CONSENT INTERNATIONAL BUSINESS MACHINES CORP. Agenda Number: 933380381 Security: 459200101 Meeting Type: Annual Ticker: IBM Meeting Date: 26-Apr-2011 ISIN: US4592001014 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: A.J.P. BELDA Mgmt For For 1B ELECTION OF DIRECTOR: W.R. BRODY Mgmt For For 1C ELECTION OF DIRECTOR: K.I. CHENAULT Mgmt For For 1D ELECTION OF DIRECTOR: M.L. ESKEW Mgmt For For 1E ELECTION OF DIRECTOR: S.A. JACKSON Mgmt For For 1F ELECTION OF DIRECTOR: A.N. LIVERIS Mgmt For For 1G ELECTION OF DIRECTOR: W.J. MCNERNEY, JR. Mgmt For For 1H ELECTION OF DIRECTOR: J.W. OWENS Mgmt For For 1I ELECTION OF DIRECTOR: S.J. PALMISANO Mgmt For For 1J ELECTION OF DIRECTOR: J.E. SPERO Mgmt For For 1K ELECTION OF DIRECTOR: S. TAUREL Mgmt For For 1L ELECTION OF DIRECTOR: L.H. ZAMBRANO Mgmt For For 02 RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM () 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION (PAGE Mgmt For For 72) 04 ADVISORY VOTE REGARDING FREQUENCY OF ADVISORY Mgmt 1 Year Against VOTE ON EXECUTIVE COMPENSATION () 05 STOCKHOLDER PROPOSAL ON CUMULATIVE VOTING (PAGE Shr Against For 74) 06 STOCKHOLDER PROPOSAL TO REVIEW POLITICAL CONTRIBUTIONS Shr Against For POLICY (PAGES 74-75) 07 STOCKHOLDER PROPOSAL ON LOBBYING (PAGES 75-76) Shr Against For JPMORGAN CHASE & CO. Agenda Number: 933404028 Security: 46625H100 Meeting Type: Annual Ticker: JPM Meeting Date: 17-May-2011 ISIN: US46625H1005 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: CRANDALL C. BOWLES Mgmt For For 1B ELECTION OF DIRECTOR: STEPHEN B. BURKE Mgmt For For 1C ELECTION OF DIRECTOR: DAVID M. COTE Mgmt For For 1D ELECTION OF DIRECTOR: JAMES S. CROWN Mgmt For For 1E ELECTION OF DIRECTOR: JAMES DIMON Mgmt For For 1F ELECTION OF DIRECTOR: ELLEN V. FUTTER Mgmt For For 1G ELECTION OF DIRECTOR: WILLIAM H. GRAY, III Mgmt For For 1H ELECTION OF DIRECTOR: LABAN P. JACKSON, JR. Mgmt For For 1I ELECTION OF DIRECTOR: DAVID C. NOVAK Mgmt For For 1J ELECTION OF DIRECTOR: LEE R. RAYMOND Mgmt For For 1K ELECTION OF DIRECTOR: WILLIAM C. WELDON Mgmt For For 02 APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTING FIRM 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE Mgmt 1 Year For ON EXECUTIVE COMPENSATION 05 APPROVAL OF AMENDMENT TO LONG-TERM INCENTIVE Mgmt For For PLAN 06 POLITICAL NON-PARTISANSHIP Shr Against For 07 SHAREHOLDER ACTION BY WRITTEN CONSENT Shr Against For 08 MORTGAGE LOAN SERVICING Shr Against For 09 POLITICAL CONTRIBUTIONS Shr Against For 10 GENOCIDE-FREE INVESTING Shr Against For 11 INDEPENDENT LEAD DIRECTOR Shr Against For MUELLER INDUSTRIES, INC. Agenda Number: 933391079 Security: 624756102 Meeting Type: Annual Ticker: MLI Meeting Date: 05-May-2011 ISIN: US6247561029 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ALEXANDER P. FEDERBUSH Mgmt For For PAUL J. FLAHERTY Mgmt For For GENNARO J. FULVIO Mgmt For For GARY S. GLADSTEIN Mgmt For For SCOTT J. GOLDMAN Mgmt For For TERRY HERMANSON Mgmt For For HARVEY L. KARP Mgmt For For GREGORY L. CHRISTOPHER Mgmt For For 02 APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS INDEPENDENT AUDITORS OF THE COMPANY. 03 TO APPROVE, ON AN ADVISORY BASIS BY NON-BINDING Mgmt For For VOTE, EXECUTIVE COMPENSATION. 04 TO APPROVE, ON AN ADVISORY BASIS BY NON-BINDING Mgmt 1 Year Against VOTE, THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 05 TO APPROVE THE ADOPTION OF THE COMPANY'S 2011 Mgmt For For ANNUAL BONUS PLAN. OMNICOM GROUP INC. Agenda Number: 933421909 Security: 681919106 Meeting Type: Annual Ticker: OMC Meeting Date: 24-May-2011 ISIN: US6819191064 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: JOHN D. WREN Mgmt For For 1B ELECTION OF DIRECTOR: BRUCE CRAWFORD Mgmt For For 1C ELECTION OF DIRECTOR: ALAN R. BATKIN Mgmt For For 1D ELECTION OF DIRECTOR: ROBERT CHARLES CLARK Mgmt For For 1E ELECTION OF DIRECTOR: LEONARD S. COLEMAN, JR. Mgmt For For 1F ELECTION OF DIRECTOR: ERROL M. COOK Mgmt For For 1G ELECTION OF DIRECTOR: SUSAN S. DENISON Mgmt For For 1H ELECTION OF DIRECTOR: MICHAEL A. HENNING Mgmt For For 1I ELECTION OF DIRECTOR: JOHN R. MURPHY Mgmt For For 1J ELECTION OF DIRECTOR: JOHN R. PURCELL Mgmt For For 1K ELECTION OF DIRECTOR: LINDA JOHNSON RICE Mgmt For For 1L ELECTION OF DIRECTOR: GARY L. ROUBOS Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS OUR INDEPENDENT AUDITORS FOR THE 2011 FISCAL YEAR 03 COMPANY PROPOSAL TO APPROVE THE AMENDMENT TO Mgmt For For OUR CHARTER TO ALLOW SHAREHOLDER ACTION BY LESS THAN UNANIMOUS WRITTEN CONSENT 04 COMPANY PROPOSAL TO APPROVE THE AMENDMENT TO Mgmt For For OUR CHARTER AND BY-LAWS TO ELIMINATE SUPERMAJORITY VOTING REQUIREMENTS 05 ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION Mgmt For For 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE SHAREHOLDER Mgmt 1 Year For ADVISORY VOTES ON THE COMPANY'S EXECUTIVE COMPENSATION PHARMACEUTICAL PRODUCT DEVELOPMENT, INC. Agenda Number: 933401072 Security: 717124101 Meeting Type: Annual Ticker: PPDI Meeting Date: 18-May-2011 ISIN: US7171241018 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR STUART BONDURANT, M.D. Mgmt For For VAUGHN D. BRYSON Mgmt For For FREDRIC N. ESHELMAN Mgmt For For FREDERICK FRANK Mgmt For For ROBERT A. INGRAM Mgmt For For TERRY MAGNUSON, PH.D. Mgmt For For ERNEST MARIO, PH.D. Mgmt For For RALPH SNYDERMAN, M.D. Mgmt For For 02 TO PROVIDE AN ADVISORY VOTE ON THE COMPENSATION Mgmt For For OF THE COMPANY'S NAMED EXECUTIVE OFFICERS, COMMONLY REFERRED TO AS A "SAY-ON-PAY" VOTE. 03 TO PROVIDE AN ADVISORY VOTE ON THE FREQUENCY Mgmt 1 Year For OF "SAY-ON-PAY" VOTES. 04 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. PIEDMONT NATURAL GAS COMPANY, INC. Agenda Number: 933365430 Security: 720186105 Meeting Type: Annual Ticker: PNY Meeting Date: 04-Mar-2011 ISIN: US7201861058 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1 DIRECTOR MALCOLM E. EVERETT III Mgmt For For FRANK B. HOLDING, JR. Mgmt For For MINOR M. SHAW Mgmt For For MURIEL W. SHEUBROOKS Mgmt For For 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2011 FISCAL YEAR 3 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED Mgmt For For INCENTIVE COMPENSATION PLAN 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For 5 ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER ADVISORY Mgmt 3 Years For VOTE ON EXECUTIVE COMPENSATION PIONEER NATURAL RESOURCES COMPANY Agenda Number: 933394467 Security: 723787107 Meeting Type: Annual Ticker: PXD Meeting Date: 17-May-2011 ISIN: US7237871071 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1 DIRECTOR EDISON C. BUCHANAN Mgmt For For R. HARTWELL GARDNER Mgmt For For JIM A. WATSON Mgmt For For 2 RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED Mgmt For For ACCOUNTING FIRM 3 ADVISORY VOTE REGARDING EXECUTIVE COMPENSATION Mgmt For For 4 ADVISORY VOTE REGARDING FREQUENCY OF STOCKHOLDER Mgmt 1 Year For ADVISORY VOTES ON EXECUTIVE COMPENSATION 5 STOCKHOLDER PROPOSAL RELATING TO MAJORITY VOTING Shr Against For FOR DIRECTORS 6 STOCKHOLDER PROPOSAL RELATING TO DECLASSIFICATION Shr For Against OF THE BOARD PROTECTIVE LIFE CORPORATION Agenda Number: 933410653 Security: 743674103 Meeting Type: Annual Ticker: PL Meeting Date: 09-May-2011 ISIN: US7436741034 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ROBERT O. BURTON Mgmt For For THOMAS L. HAMBY Mgmt For For JOHN D. JOHNS Mgmt For For VANESSA LEONARD Mgmt For For CHARLES D. MCCRARY Mgmt For For JOHN J. MCMAHON, JR. Mgmt For For HANS H. MILLER Mgmt For For MALCOLM PORTERA Mgmt For For C. DOWD RITTER Mgmt For For JESSE J. SPIKES Mgmt For For WILLIAM A. TERRY Mgmt For For W. MICHAEL WARREN, JR. Mgmt For For VANESSA WILSON Mgmt For For 02 ADVISORY VOTE REGARDING THE COMPENSATION OF Mgmt For For THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN ITS PROXY STATEMENT. 03 ADVISORY VOTE ON THE FREQUENCY AT WHICH THE Mgmt 1 Year For COMPANY SHOULD INCLUDE AN ADVISORY VOTE REGARDING THE COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS IN ITS PROXY STATEMENT FOR SHAREHOLDER CONSIDERATION. 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS. SAFEWAY INC. Agenda Number: 933412695 Security: 786514208 Meeting Type: Annual Ticker: SWY Meeting Date: 19-May-2011 ISIN: US7865142084 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: STEVEN A. BURD Mgmt For For 1B ELECTION OF DIRECTOR: JANET E. GROVE Mgmt For For 1C ELECTION OF DIRECTOR: MOHAN GYANI Mgmt For For 1D ELECTION OF DIRECTOR: PAUL HAZEN Mgmt For For 1E ELECTION OF DIRECTOR: FRANK C. HERRINGER Mgmt For For 1F ELECTION OF DIRECTOR: KENNETH W. ODER Mgmt For For 1G ELECTION OF DIRECTOR: T. GARY ROGERS Mgmt For For 1H ELECTION OF DIRECTOR: ARUN SARIN Mgmt For For 1I ELECTION OF DIRECTOR: MICHAEL S. SHANNON Mgmt For For 1J ELECTION OF DIRECTOR: WILLIAM Y. TAUSCHER Mgmt For For 02 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For ("SAY-ON-PAY"). 03 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF Mgmt 1 Year For SAY-ON-PAY VOTES. 04 APPROVAL OF THE 2gmt For For PLAN. 05 RE-APPROVAL OF THE 2gmt For For OPERATING PERFORMANCE BONUS PLAN. 06 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. 07 STOCKHOLDER PROPOSAL REQUESTING CUMULATIVE VOTING. Shr Against For SILGAN HOLDINGS INC. Agenda Number: 933434831 Security: 827048109 Meeting Type: Annual Ticker: SLGN Meeting Date: 27-May-2011 ISIN: US8270481091 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR D. GREG HORRIGAN Mgmt For For JOHN W. ALDEN Mgmt For For 02 TO REAPPROVE THE MATERIAL TERMS OF THE PERFORMANCE Mgmt For For GOALS UNDER THE SILGAN HOLDINGS INC. SENIOR EXECUTIVE PERFORMANCE PLAN, AS AMENDED. 03 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. 04 ADVISORY VOTE ON THE COMPENSATION OF THE COMPANY'S Mgmt For For NAMED EXECUTIVE OFFICERS. 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY Mgmt 1 Year Against VOTES ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. STRYKER CORPORATION Agenda Number: 933388490 Security: 863667101 Meeting Type: Annual Ticker: SYK Meeting Date: 26-Apr-2011 ISIN: US8636671013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR HOWARD E. COX, JR. Mgmt For For SRIKANT M. DATAR, PH.D. Mgmt For For ROCH DOLIVEUX, DVM Mgmt For For LOUISE L. FRANCESCONI Mgmt For For ALLAN C. GOLSTON Mgmt For For HOWARD L. LANCE Mgmt For For STEPHEN P. MACMILLAN Mgmt For For WILLIAM U. PARFET Mgmt For For RONDA E. STRYKER Mgmt For For 02 RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 APPROVAL OF THE 2011 LONG-TERM INCENTIVE PLAN. Mgmt For For 04 APPROVAL OF THE 2gmt For For PLAN. 05 APPROVAL, IN AN ADVISORY VOTE, OF THE COMPANY'S Mgmt For For EXECUTIVE COMPENSATION. 06 RECOMMENDATION, IN AN ADVISORY VOTE, OF THE Mgmt 1 Year For FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 07 SHAREHOLDER PROPOSAL, IF PROPERLY PRESENTED Shr Against For AT THE MEETING. SUNTRUST BANKS, INC. Agenda Number: 933382741 Security: 867914103 Meeting Type: Annual Ticker: STI Meeting Date: 26-Apr-2011 ISIN: US8679141031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: ROBERT M. BEALL, II Mgmt For For 1B ELECTION OF DIRECTOR: ALSTON D. CORRELL Mgmt For For 1C ELECTION OF DIRECTOR: JEFFREY C. CROWE Mgmt For For 1D ELECTION OF DIRECTOR: BLAKE P. GARRETT, JR. Mgmt For For 1E ELECTION OF DIRECTOR: DAVID H. HUGHES Mgmt For For 1F ELECTION OF DIRECTOR: M. DOUGLAS IVESTER Mgmt For For 1G ELECTION OF DIRECTOR: J. HICKS LANIER Mgmt For For 1H ELECTION OF DIRECTOR: KYLE PRECHTL LEGG Mgmt For For 1I ELECTION OF DIRECTOR: WILLIAM A. LINNENBRINGER Mgmt For For 1J ELECTION OF DIRECTOR: G. GILMER MINOR, III Mgmt For For 1K ELECTION OF DIRECTOR: FRANK S. ROYAL, M.D. Mgmt For For 1L ELECTION OF DIRECTOR: THOMAS R. WATJEN Mgmt For For 1M ELECTION OF DIRECTOR: JAMES M. WELLS III Mgmt For For 1N ELECTION OF DIRECTOR: DR. PHAIL WYNN, JR. Mgmt For For 02 PROPOSAL TO APPROVE AN INCREASE IN THE NUMBER Mgmt For For OF SHARES IN THE SUNTRUST BANKS, INC. 2009 STOCK PLAN. 03 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST Mgmt For For & YOUNG LLP AS INDEPENDENT AUDITORS FOR 2011. 04 TO APPROVE THE FOLLOWING ADVISORY (NON-BINDING) Mgmt For For PROPOSAL: "RESOLVED, THAT THE HOLDERS OF COMMON STOCK OF SUNTRUST BANKS, INC. APPROVE THE COMPENSATION OF THE COMPANY'S EXECUTIVES AS DESCRIBED IN THE COMPENSATION DISCUSSION AND ANALYSIS, THE SUMMARY COMPENSATION TABLE, AND IN THE OTHER EXECUTIVE COMPENSATION TABLES AND RELATED DISCUSSION." 05 TO RECOMMEND THAT A NON-BINDING, ADVISORY VOTE Mgmt 1 Year For TO APPROVE THE COMPENSATION OF SUNTRUST'S NAMED EXECUTIVE OFFICERS BE PUT TO SHAREHOLDERS FOR THEIR CONSIDERATION EVERY: ONE; TWO; OR THREE YEARS. 06 SHAREHOLDER PROPOSAL REGARDING PREPARATION AND Shr Against For DISCLOSURE OF SUSTAINABILITY REPORT. TERADATA CORPORATION Agenda Number: 933382753 Security: 88076W103 Meeting Type: Annual Ticker: TDC Meeting Date: 26-Apr-2011 ISIN: US88076W1036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: NANCY E. COOPER Mgmt For For 1B ELECTION OF DIRECTOR: DAVID E. KEPLER Mgmt For For 1C ELECTION OF DIRECTOR: WILLIAM S. STAVROPOULOS Mgmt For For 02 AN ADVISORY (NON-BINDING) VOTE ON EXECUTIVE Mgmt For For COMPENSATION. 03 AN ADVISORY (NON-BINDING) VOTE ON FREQUENCY Mgmt 1 Year For OF SAY-ON-PAY VOTE. *PLEASE SELECT ONLY ONE OPTION*. 04 APPROVAL OF THE RATIFICATION OF THE APPOINTMENT Mgmt For For OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. UNITED PARCEL SERVICE, INC. Agenda Number: 933381939 Security: 911312106 Meeting Type: Annual Ticker: UPS Meeting Date: 05-May-2011 ISIN: US9113121068 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: F. DUANE ACKERMAN Mgmt For For 1B ELECTION OF DIRECTOR: MICHAEL J. BURNS Mgmt For For 1C ELECTION OF DIRECTOR: D. SCOTT DAVIS Mgmt For For 1D ELECTION OF DIRECTOR: STUART E. EIZENSTAT Mgmt For For 1E ELECTION OF DIRECTOR: MICHAEL L. ESKEW Mgmt For For 1F ELECTION OF DIRECTOR: WILLIAM R. JOHNSON Mgmt For For 1G ELECTION OF DIRECTOR: ANN M. LIVERMORE Mgmt For For 1H ELECTION OF DIRECTOR: RUDY H.P. MARKHAM Mgmt For For 1I ELECTION OF DIRECTOR: CLARK T. RANDT, JR. Mgmt For For 1J ELECTION OF DIRECTOR: JOHN W. THOMPSON Mgmt For For 1K ELECTION OF DIRECTOR: CAROL B. TOME Mgmt For For 02 TO APPROVE, BY ADVISORY VOTE, EXECUTIVE COMPENSATION. Mgmt For For 03 TO RECOMMEND, BY ADVISORY VOTE, THE FREQUENCY Mgmt 1 Year Against OF FUTURE EXECUTIVE COMPENSATION VOTES. 04 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS UPS'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR YEAR ENDING 2011. 05 IN THEIR DISCRETION UPON SUCH OTHER MATTERS Mgmt For For AS MAY PROPERLY COME BEFORE THE MEETING OR ANY ADJOURNMENTS OR POSTPONEMENTS THEREOF. VECTREN CORPORATION Agenda Number: 933385545 Security: 92240G101 Meeting Type: Annual Ticker: VVC Meeting Date: 11-May-2011 ISIN: US92240G1013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR CARL L. CHAPMAN Mgmt For For J.H. DEGRAFFENREIDT, JR Mgmt For For NIEL C. ELLERBROOK Mgmt For For JOHN D. ENGELBRECHT Mgmt For For ANTON H. GEORGE Mgmt For For MARTIN C. JISCHKE Mgmt For For ROBERT G. JONES Mgmt For For WILLIAM G. MAYS Mgmt For For J. TIMOTHY MCGINLEY Mgmt For For R. DANIEL SADLIER Mgmt For For MICHAEL L. SMITH Mgmt For For JEAN L. WOJTOWICZ Mgmt For For 02 APPROVE THE VECTREN CORPORATION AT RISK COMPENSATION Mgmt For For PLAN, AS AMENDED AND RESTATED. 03 APPROVE A NON-BINDING ADVISORY RESOLUTION APPROVING Mgmt For For THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. 04 TO PROVIDE, BY NON-BINDING VOTE, THE FREQUENCY Mgmt 1 Year Against OF THE NON-BINDING SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. 05 RATIFY THE REAPPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR VECTREN FOR 2011. VISTEON CORPORATION Agenda Number: 933436974 Security: 92839U206 Meeting Type: Annual Ticker: VC Meeting Date: 09-Jun-2011 ISIN: US92839U2069 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR DUNCAN H. COCROFT Mgmt For For PHILIPPE GUILLEMOT Mgmt For For HERBERT L. HENKEL Mgmt For For MARK T. HOGAN Mgmt For For JEFFREY D. JONES Mgmt For For KARL J. KRAPEK Mgmt For For TIMOTHY D. LEULIETTE Mgmt For For WILLIAM E. REDMOND, JR. Mgmt For For DONALD J. STEBBINS Mgmt For For 02 RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. * Management position unknown DGHM SMALL CAP VALUE FUND ANIXTER INTERNATIONAL INC. Agenda Number: 933412823 Security: 035290105 Meeting Type: Annual Ticker: AXE Meeting Date: 12-May-2011 ISIN: US0352901054 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR LORD JAMES BLYTH Mgmt For For FREDERIC F. BRACE Mgmt For For LINDA WALKER BYNOE Mgmt For For ROBERT J. ECK Mgmt For For ROBERT W. GRUBBS Mgmt For For F. PHILIP HANDY Mgmt For For MELVYN N. KLEIN Mgmt For For GEORGE MUNOZ Mgmt For For STUART M. SLOAN Mgmt For For MATTHEW ZELL Mgmt For For SAMUEL ZELL Mgmt For For 02 ADVISORY VOTE TO APPROVE THE COMPANY'S EXECUTIVE Mgmt For For COMPENSATION. 03 ADVISORY VOTE TO SELECT THE FREQUENCY OF THE Mgmt 1 Year Against ADVISORY VOTE ON THE COMPANY'S EXECUTIVE COMPENSATION. 04 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT Mgmt For For AUDITORS FOR FISCAL 2011. ASHLAND INC. Agenda Number: 933358853 Security: 044209104 Meeting Type: Annual Ticker: ASH Meeting Date: 27-Jan-2011 ISIN: US0442091049 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF CLASS I DIRECTOR: KATHLEEN LIGOCKI Mgmt For For 1B ELECTION OF CLASS I DIRECTOR: JAMES J. O'BRIEN Mgmt For For 1C ELECTION OF CLASS I DIRECTOR: BARRY W. PERRY Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL 2011. 03 APPROVAL OF THE 2gmt For For PLAN. 04 APPROVAL OF THE COMPENSATION OF THE NAMED EXECUTIVE Mgmt For For OFFICERS AS DISCLOSED IN THE ASHLAND INC. PROXY STATEMENT PURSUANT TO ITEM S-K UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED. 05 WHETHER THE SHAREHOLDER VOTE TO APPROVE THE Mgmt 3 Years For COMPENSATION OF THE NAMED EXECUTIVE OFFICERS AS REQUIRED BY SECTION 14A(A)(2) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED, SHOULD OCCUR EVERY. ASPEN INSURANCE HOLDINGS LIMITED Agenda Number: 933387614 Security: G05384105 Meeting Type: Annual Ticker: AHL Meeting Date: 28-Apr-2011 ISIN: BMG053841059 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 TO APPROVE THE COMPENSATION OF THE COMPANY'S Mgmt For For NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN OUR ANNUAL REPORT ON FORM 10-K FILLED ON FEBRUARY 25, 2011, AS PART OF THE NON-BINDING ADVISORY VOTE FOR SAY-ON-PAY. 02 DIRECTOR MR. CHRISTOPHER O'KANE Mgmt For For MR. JOHN CAVOORES Mgmt For For MR. LIAQUAT AHAMED Mgmt For For MS. HEIDI HUTTER Mgmt For For MR. ALBERT BEER Mgmt For For 03 TO APPOINT KPMG AUDIT PLC ("KPMG"), LONDON, Mgmt For For ENGLAND, TO ACT AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2 THE BOARD THROUGH THE AUDIT COMMITTEE (THE "AUDIT COMMITTEE") TO SET THE REMUNERATION FOR THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. 04 TO APPROVE THE 2gmt For For ATMOS ENERGY CORPORATION Agenda Number: 933360199 Security: 049560105 Meeting Type: Annual Ticker: ATO Meeting Date: 09-Feb-2011 ISIN: US0495601058 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: KIM R. COCKLIN Mgmt For For 1B ELECTION OF DIRECTOR: RICHARD W. DOUGLAS Mgmt For For 1C ELECTION OF DIRECTOR: RUBEN E. ESQUIVEL Mgmt For For 1D ELECTION OF DIRECTOR: RICHARD K. GORDON Mgmt For For 02 PROPOSAL TO AMEND THE COMPANY'S 1998 LONG-TERM Mgmt For For INCENTIVE PLAN TO INCREASE THE NUMBER OF SHARES RESERVED FOR ISSUANCE UNDER THE PLAN AND TO EXTEND THE TERM OF THE PLAN FOR AN ADDITIONAL FIVE YEARS. 03 PROPOSAL TO AMEND THE COMPANY'S ANNUAL INCENTIVE Mgmt For For PLAN FOR MANAGEMENT TO EXTEND THE TERM FOR AN ADDITIONAL FIVE YEARS. 04 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST Mgmt For For & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. 05 PROPOSAL FOR AN ADVISORY VOTE BY SHAREHOLDERS Mgmt For For TO APPROVE THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS FOR FISCAL 2010 ("SAY ON PAY"). 06 PROPOSAL FOR AN ADVISORY VOTE ON THE FREQUENCY Mgmt 1 Year For OF VOTE ON SAY ON PAY IN FUTURE YEARS. BEMIS COMPANY, INC. Agenda Number: 933388577 Security: 081437105 Meeting Type: Annual Ticker: BMS Meeting Date: 05-May-2011 ISIN: US0814371052 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR EDWARD N. PERRY Mgmt For For WILLIAM J. SCHOLLE Mgmt For For TIMOTHY M. MANGANELLO Mgmt For For PHILIP G. WEAVER Mgmt For For HENRY J. THEISEN Mgmt For For 02 TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE Mgmt For For OFFICERS AS DESCRIBED IN THE PROXY STATEMENT. 03 TO RECOMMEND THE FREQUENCY OF CASTING AN ADVISORY Mgmt 1 Year Against VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. 04 TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP, AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. BERRY PETROLEUM COMPANY Agenda Number: 933398453 Security: 085789105 Meeting Type: Annual Ticker: BRY Meeting Date: 11-May-2011 ISIN: US0857891057 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1 DIRECTOR R. BUSCH III Mgmt For For W. BUSH Mgmt For For S. CROPPER Mgmt For For J. GAUL Mgmt For For S. HADDEN Mgmt For For R. HEINEMANN Mgmt For For T. JAMIESON Mgmt For For J. KELLER Mgmt For For M. REDDIN Mgmt For For M. YOUNG Mgmt For For 2 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (INDEPENDENT AUDITORS). 3 ADVISORY (NON-BINDING) VOTE ON EXECUTIVE OFFICER Mgmt For For COMPENSATION. 4 FREQUENCY OF ADVISORY (NON-BINDING) VOTE ON Mgmt 1 Year For EXECUTIVE OFFICER COMPENSATION. BIO-RAD LABORATORIES, INC. Agenda Number: 933405753 Security: 090572207 Meeting Type: Annual Ticker: BIO Meeting Date: 26-Apr-2011 ISIN: US0905722072 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR LOUIS DRAPEAU Mgmt For For ALBERT J. HILLMAN Mgmt For For 02 PROPOSAL TO RATIFY THE SELECTION OF ERNST & Mgmt For For YOUNG LLP TO SERVE AS THE COMPANY'S INDEPENDENT AUDITORS. 03 PROPOSAL TO APPROVE THE BIO-RAD LABORATORIES, Mgmt For For INC. 2 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 05 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE Mgmt 1 Year Against COMPENSATION VOTES. BIOMED REALTY TRUST, INC. Agenda Number: 933416996 Security: 09063H107 Meeting Type: Annual Ticker: BMR Meeting Date: 26-May-2011 ISIN: US09063H1077 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ALAN D. GOLD Mgmt For For BARBARA R. CAMBON Mgmt For For EDWARD A. DENNIS, PH.D. Mgmt For For RICHARD I. GILCHRIST Mgmt For For GARY A. KREITZER Mgmt For For THEODORE D. ROTH Mgmt For For M. FAYE WILSON Mgmt For For 02 RATIFICATION OF THE SELECTION OF KPMG LLP AS Mgmt For For THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. 03 TO APPROVE A NONBINDING ADVISORY RESOLUTION Mgmt Against Against ON THE COMPANY'S EXECUTIVE COMPENSATION. 04 TO RECOMMEND, BY NONBINDING ADVISORY VOTE, THE Mgmt 1 Year Against FREQUENCY OF STOCKHOLDER NONBINDING ADVISORY VOTES RELATING TO THE COMPANY'S EXECUTIVE COMPENSATION. BROOKLINE BANCORP, INC. Agenda Number: 933383921 Security: 11373M107 Meeting Type: Annual Ticker: BRKL Meeting Date: 20-Apr-2011 ISIN: US11373M1071 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR PETER O. WILDE Mgmt For For 02 THE RATIFICATION OF THE APPOINTMENT OF KPMG Mgmt For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. 03 THE ADVISORY (NON-BINDING) VOTE TO APPROVE THE Mgmt For For COMPANY'S EXECUTIVE COMPENSATION. 04 A NON-BINDING PROPOSAL TO GIVE ADVICE WITH RESPECT Mgmt 3 Years For TO THE FREQUENCY THAT STOCKHOLDERS WILL VOTE ON OUR EXECUTIVE COMPENSATION PROGRAMS AND POLICIES. 05 THE APPROVAL OF THE BROOKLINE BANCORP, INC. Mgmt For For 2 CARPENTER TECHNOLOGY CORPORATION Agenda Number: 933327808 Security: 144285103 Meeting Type: Annual Ticker: CRS Meeting Date: 11-Oct-2010 ISIN: US1442851036 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR I. MARTIN INGLIS Mgmt For For PETER N. STEPHANS Mgmt For For KATHRYN C. TURNER Mgmt For For STEPHEN M. WARD, JR. Mgmt For For 02 APPROVAL OF PRICEWATERHOUSECOOPERS LLP AS THE Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. CARTER'S INC. Agenda Number: 933420236 Security: 146229109 Meeting Type: Annual Ticker: CRI Meeting Date: 13-May-2011 ISIN: US1462291097 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR AMY WOODS BRINKLEY Mgmt For For MICHAEL D. CASEY Mgmt For For A. BRUCE CLEVERLY Mgmt For For JEVIN S. EAGLE Mgmt For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 03 ADVISORY VOTE ON THE FREQUENCY OF AN ADVISORY Mgmt 1 Year Against VOTE ON EXECUTIVE COMPENSATION. 04 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED Mgmt For For EQUITY INCENTIVE PLAN. 05 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED Mgmt For For ANNUAL INCENTIVE COMPENSATION PLAN. 06 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2011. CBL & ASSOCIATES PROPERTIES, INC. Agenda Number: 933396815 Security: 124830100 Meeting Type: Annual Ticker: CBL Meeting Date: 02-May-2011 ISIN: US1248301004 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR CHARLES B. LEBOVITZ Mgmt For For GARY L. BRYENTON Mgmt For For GARY J. NAY Mgmt For For 02 TO RATIFY THE SELECTION OF DELOITTE & TOUCHE, Mgmt For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE COMPANY'S FISCAL YEAR ENDING DECEMBER 31, 2011. 03 AN ADVISORY VOTE ON THE APPROVAL OF EXECUTIVE Mgmt Against Against COMPENSATION. 04 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE Mgmt 1 Year STOCKHOLDER ADVISORY VOTES RELATING TO EXECUTIVE COMPENSATION. 05 A PROPOSAL TO AMEND THE COMPANY'S AMENDED AND Mgmt For For RESTATED CERTIFICATE OF INCORPORATION TO DECLASSIFY THE BOARD OF DIRECTORS. 06 A STOCKHOLDER PROPOSAL REQUESTING THE BOARD Shr For Against OF DIRECTORS TO AMEND THE BYLAWS TO PROVIDE THAT THE ELECTION OF DIRECTORS BE DECIDED BY A MAJORITY OF THE VOTES CAST, WITH PLURALITY VOTING USED ONLY IF THE NUMBER OF NOMINEES EXCEEDS THE NUMBER TO BE ELECTED. CHICO'S FAS, INC. Agenda Number: 933441418 Security: 168615102 Meeting Type: Annual Ticker: CHS Meeting Date: 23-Jun-2011 ISIN: US1686151028 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: JOHN J. MAHONEY Mgmt For For 1B ELECTION OF DIRECTOR: DAVID F. WALKER Mgmt For For 1C ELECTION OF DIRECTOR: STEPHEN E. WATSON Mgmt For For 02 PROPOSAL TO APPROVE CHICO'S FAS, INC. SECOND Mgmt For For AMENDED AND RESTATED EMPLOYEE STOCK PURCHASE PLAN 03 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST Mgmt For For & YOUNG LLP AS INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS 04 ADVISORY RESOLUTION APPROVING EXECUTIVE COMPENSATION Mgmt For For 05 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY Mgmt 1 Year For VOTES ON EXECUTIVE COMPENSATION CLEARWATER PAPER CORPORATION Agenda Number: 933390279 Security: 18538R103 Meeting Type: Annual Ticker: CLW Meeting Date: 09-May-2011 ISIN: US18538R1032 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: FREDRIC W. CORRIGAN Mgmt For For 1B ELECTION OF DIRECTOR: WILLIAM T. WEYERHAEUSER Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG, LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 SAY-ON-PAY ADVISORY VOTE. Mgmt For For 04 FREQUENCY OF SAY-ON-PAY ADVISORY VOTE. Mgmt 1 Year Against COLONIAL PROPERTIES TRUST Agenda Number: 933380189 Security: 195872106 Meeting Type: Annual Ticker: CLP Meeting Date: 27-Apr-2011 ISIN: US1958721060 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR CARL F. BAILEY Mgmt For For EDWIN M. CRAWFORD Mgmt For For M. MILLER GORRIE Mgmt For For WILLIAM M. JOHNSON Mgmt For For JAMES K. LOWDER Mgmt For For THOMAS H. LOWDER Mgmt For For HERBERT A. MEISLER Mgmt For For CLAUDE B. NIELSEN Mgmt For For HAROLD W. RIPPS Mgmt For For JOHN W. SPIEGEL Mgmt For For 02 TO APPROVE AMENDMENTS TO THE COLONIAL PROPERTIES Mgmt Against Against TRUST 2 03 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. 04 AN ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt Against Against 05 AN ADVISORY VOTE ON THE FREQUENCY OF SHAREHOLDER Mgmt 1 Year For ADVISORY VOTES ON EXECUTIVE COMPENSATION. COMMUNITY TRUST BANCORP, INC. Agenda Number: 933407757 Security: 204149108 Meeting Type: Annual Ticker: CTBI Meeting Date: 26-Apr-2011 ISIN: US2041491083 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR CHARLES J. BAIRD Mgmt For For NICK CARTER Mgmt For For NICK A. COOLEY Mgmt For For JEAN R. HALE Mgmt For For JAMES E. MCGHEE II Mgmt For For M. LYNN PARRISH Mgmt For For DR. JAMES R. RAMSEY Mgmt For For ANTHONY W. ST. CHARLES Mgmt For For 02 PROPOSAL TO RATIFY AND APPROVE THE APPOINTMENT Mgmt For For OF BKD, LLP AS COMMUNITY TRUST BANCORP, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. 03 PROPOSAL TO APPROVE THE ADVISORY (NONBINDING) Mgmt For For RESOLUTION RELATING TO EXECUTIVE COMPENSATION. 04 ADVISORY (NONBINDING) VOTE ON THE FREQUENCY Mgmt 1 Year For OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. COUSINS PROPERTIES INCORPORATED Agenda Number: 933405816 Security: 222795106 Meeting Type: Annual Ticker: CUZ Meeting Date: 03-May-2011 ISIN: US2227951066 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ERSKINE B. BOWLES Mgmt For For TOM G. CHARLESWORTH Mgmt For For JAMES D. EDWARDS Mgmt For For L.L. GELLERSTEDT, III Mgmt For For LILLIAN C. GIORNELLI Mgmt For For S. TAYLOR GLOVER Mgmt For For JAMES H. HANCE, JR. Mgmt For For W.B. HARRISON, JR. Mgmt For For WILLIAM PORTER PAYNE Mgmt For For R. DARY STONE Mgmt For For 02 APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE Mgmt Against Against OFFICERS. 03 INDICATE A PREFERENCE FOR THE FREQUENCY OF FUTURE Mgmt 1 Year For ADVISORY VOTES ON EXECUTIVE COMPENSATION. 04 RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. DCT INDUSTRIAL TRUST INC. Agenda Number: 933382880 Security: 233153105 Meeting Type: Annual Ticker: DCT Meeting Date: 28-Apr-2011 ISIN: US2331531051 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR THOMAS G. WATTLES Mgmt For For PHILIP L. HAWKINS Mgmt For For PHILLIP R. ALTINGER Mgmt For For THOMAS F. AUGUST Mgmt For For JOHN S. GATES, JR. Mgmt For For RAYMOND B. GREER Mgmt For For TRIPP H. HARDIN Mgmt For For JOHN C. O'KEEFFE Mgmt For For BRUCE L. WARWICK Mgmt For For 02 TO APPROVE, BY NON-BINDING VOTE, THE COMPANY'S Mgmt For For NAMED EXECUTIVE OFFICER COMPENSATION. 03 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY Mgmt 1 Year For OF NAMED EXECUTIVE OFFICER COMPENSATION VOTES. 04 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. FIRST AMERICAN FINANCIAL CORPORATION Agenda Number: 933425464 Security: 31847R102 Meeting Type: Annual Ticker: FAF Meeting Date: 17-May-2011 ISIN: US31847R1023 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR JAMES L. DOTI Mgmt For For MICHAEL D. MCKEE Mgmt For For THOMAS V. MCKERNAN Mgmt For For VIRGINIA M. UEBERROTH Mgmt For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 03 ADVISORY VOTE ON THE FREQUENCY OF THE EXECUTIVE Mgmt 1 Year For COMPENSATION VOTE. 04 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. FIRST COMMONWEALTH FINANCIAL CORPORATION Agenda Number: 933387640 Security: 319829107 Meeting Type: Annual Ticker: FCF Meeting Date: 20-Apr-2011 ISIN: US3198291078 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR JULIE A. CAPONI Mgmt For For RAY T. CHARLEY Mgmt For For GARY R. CLAUS Mgmt For For DAVID S. DAHLMANN Mgmt For For JOHN J. DOLAN Mgmt For For JOHNSTON A. GLASS Mgmt For For DAVID W. GREENFIELD Mgmt For For LUKE A. LATIMER Mgmt For For JAMES W. NEWILL Mgmt For For LAURIE STERN SINGER Mgmt For For ROBERT J. VENTURA Mgmt For For 02 TO RATIFY THE SELECTION OF KPMG LLP AS THE COMPANY'S Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 ADVISORY VOTE TO APPROVE NAMED EXECUTIVE OFFICER Mgmt For For COMPENSATION. 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE Mgmt 1 Year For TO APPROVE EXECUTIVE OFFICER COMPENSATION. 05 SHAREHOLDER PROPOSAL REGARDING A REPORT ON PAY Shr Against For DISPARITY. GAYLORD ENTERTAINMENT COMPANY Agenda Number: 933404092 Security: 367905106 Meeting Type: Annual Ticker: GET Meeting Date: 05-May-2011 ISIN: US3679051066 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR GLENN J. ANGIOLILLO Mgmt For For MICHAEL J. BENDER Mgmt For For E.K. GAYLORD II Mgmt For For RALPH HORN Mgmt For For DAVID W. JOHNSON Mgmt For For ELLEN LEVINE Mgmt For For TERRELL T. PHILEN, JR. Mgmt For For ROBERT S. PRATHER, JR. Mgmt For For COLIN V. REED Mgmt For For MICHAEL D. ROSE Mgmt For For MICHAEL I. ROTH Mgmt For For 02 TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2011. 03 TO APPROVE THE AMENDMENT AND RESTATEMENT OF Mgmt Against Against OUR 2 04 TO APPROVE, ON AN ADVISORY BASIS, EXECUTIVE Mgmt Against Against COMPENSATION. 05 TO RECOMMEND, ON AN ADVISORY BASIS, WHETHER Mgmt 1 Year For WE WILL HAVE FUTURE ADVISORY VOTES REGARDING OUR EXECUTIVE COMPENSATION EVERY ONE YEAR, EVERY TWO YEARS OR EVERY THREE YEARS. GENESCO INC. Agenda Number: 933452497 Security: 371532102 Meeting Type: Annual Ticker: GCO Meeting Date: 22-Jun-2011 ISIN: US3715321028 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1 DIRECTOR JAMES S. BEARD Mgmt For For LEONARD L. BERRY Mgmt For For WILLIAM F. BLAUFUSS, JR Mgmt For For JAMES W. BRADFORD Mgmt For For ROBERT V. DALE Mgmt For For ROBERT J. DENNIS Mgmt For For MATTHEW C. DIAMOND Mgmt For For MARTY G. DICKENS Mgmt For For BEN T. HARRIS Mgmt For For KATHLEEN MASON Mgmt For For 2 AMENDMENT AND RESTATEMENT OF 2gmt For For PLAN. 3 SAY ON PAY - AN ADVISORY VOTE ON THE APPROVAL Mgmt For For OF EXECUTIVE COMPENSATION. 4 SAY WHEN ON PAY - AN ADVISORY VOTE ON THE APPROVAL Mgmt 1 Year For OF THE FREQUENCY OF SHAREHOLDER VOTES ON EXECUTIVE COMPENSATION. 5 RATIFICATION OF INDEPENDENT REGISTERED PUBLIC Mgmt For For ACCOUNTING FIRM. GOODRICH PETROLEUM CORPORATION Agenda Number: 933425666 Security: 382410405 Meeting Type: Annual Ticker: GDP Meeting Date: 19-May-2011 ISIN: US3824104059 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR JOSIAH T. AUSTIN Mgmt For For PETER GOODSON Mgmt For For GENE WASHINGTON Mgmt For For 02 PROPOSAL TO RATIFY THE SELECTION OF ERNST & Mgmt For For YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDED DECEMBER 31, 2011. 03 ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED Mgmt For For EXECUTIVE OFFICERS. 04 ADVISORY VOTE ON THE FREQUENCY OF THE STOCKHOLDER Mgmt 1 Year Against VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 05 PROPOSAL TO APPROVE THE FIRST AMENDMENT TO THE Mgmt For For 2006 LONG-TERM INCENTIVE PLAN. 06 PROPOSAL TO REAPPROVE THE MATERIAL TERMS OF Mgmt For For THE 2006 LONG-TERM INCENTIVE PLAN FOR PURPOSES OF COMPLYING WITH SECTION 162(M) OF THE INTERNAL REVENUE CODE. HEARTLAND EXPRESS, INC. Agenda Number: 933402428 Security: 422347104 Meeting Type: Annual Ticker: HTLD Meeting Date: 05-May-2011 ISIN: US4223471040 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR R. GERDIN Mgmt For For M. GERDIN Mgmt For For R. JACOBSON Mgmt For For B. ALLEN Mgmt For For L. CROUSE Mgmt For For J. PRATT Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION FOR 2011. 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Mgmt For For 04 ADVISORY VOTE ON FREQUENCY OF ADVISORY VOTE Mgmt 1 Year Against ON NAMED EXECUTIVE OFFICER COMPENSATION. HERMAN MILLER, INC. Agenda Number: 933322808 Security: 600544100 Meeting Type: Annual Ticker: MLHR Meeting Date: 11-Oct-2010 ISIN: US6005441000 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR DOROTHY A. TERRELL Mgmt For For DAVID O. ULRICH Mgmt For For MICHAEL A. VOLKEMA Mgmt For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST Mgmt For For & YOUNG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. HERSHA HOSPITALITY TRUST Agenda Number: 933430100 Security: 427825104 Meeting Type: Annual Ticker: HT Meeting Date: 26-May-2011 ISIN: US4278251040 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR HASU P. SHAH Mgmt For For EDUARDO S. ELSZTAIN Mgmt For For DIANNA F. MORGAN Mgmt For For KIRAN P. PATEL Mgmt For For JOHN M. SABIN Mgmt For For 02 THE APPROVAL, ON AN ADVISORY BASIS, OF THE COMPENSATION Mgmt Against Against OF THE NAMED EXECUTIVE OFFICERS. 03 THE APPROVAL, ON AN ADVISORY BASIS, OF THE FREQUENCY Mgmt 1 Year Against OF A SHAREHOLDER VOTE TO APPROVE THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. 04 THE APPROVAL OF THE 2gmt Against Against 05 THE RATIFICATION OF KPMG LLP AS THE INDEPENDENT Mgmt For For AUDITORS. HORACE MANN EDUCATORS CORPORATION Agenda Number: 933408139 Security: 440327104 Meeting Type: Annual Ticker: HMN Meeting Date: 25-May-2011 ISIN: US4403271046 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: MARY H. FUTRELL Mgmt For For 1B ELECTION OF DIRECTOR: STEPHEN J. HASENMILLER Mgmt For For 1C ELECTION OF DIRECTOR: PETER H. HECKMAN Mgmt For For 1D ELECTION OF DIRECTOR: RONALD J. HELOW Mgmt For For 1E ELECTION OF DIRECTOR: GABRIEL L. SHAHEEN Mgmt For For 1F ELECTION OF DIRECTOR: ROGER J. STEINBECKER Mgmt For For 1G ELECTION OF DIRECTOR: ROBERT STRICKER Mgmt For For 1H ELECTION OF DIRECTOR: CHARLES R. WRIGHT Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF KPMG LLP, Mgmt For For AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE COMPANY'S AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2011 03 APPROVAL OF THE ADVISORY RESOLUTION ON NAMED Mgmt For For EXECUTIVE OFFICERS' COMPENSATION. 04 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY Mgmt 1 Year For VOTES ON NAMED EXECUTIVE OFFICERS' COMPENSATION. INTEGRA LIFESCIENCES HOLDINGS CORP. Agenda Number: 933427735 Security: 457985208 Meeting Type: Annual Ticker: IART Meeting Date: 17-May-2011 ISIN: US4579852082 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: THOMAS J. BALTIMORE, JR. Mgmt For For 1B ELECTION OF DIRECTOR: KEITH BRADLEY Mgmt For For 1C ELECTION OF DIRECTOR: RICHARD E. CARUSO Mgmt For For 1D ELECTION OF DIRECTOR: STUART M. ESSIG Mgmt For For 1E ELECTION OF DIRECTOR: NEAL MOSZKOWSKI Mgmt For For 1F ELECTION OF DIRECTOR: RAYMOND G. MURPHY Mgmt For For 1G ELECTION OF DIRECTOR: CHRISTIAN S. SCHADE Mgmt For For 1H ELECTION OF DIRECTOR: JAMES M. SULLIVAN Mgmt For For 1I ELECTION OF DIRECTOR: ANNE M. VANLENT Mgmt For For 02 THE PROPOSAL TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERSMgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR 2011 03 A NON-BINDING RESOLUTION TO APPROVE THE COMPENSATION Mgmt For For OF OUR NAMED EXECUTIVE OFFICERS 04 A NON-BINDING PROPOSAL ON THE FREQUENCY OF THE Mgmt 1 Year ADVISORY VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS LATTICE SEMICONDUCTOR CORPORATION Agenda Number: 933419663 Security: 518415104 Meeting Type: Annual Ticker: LSCC Meeting Date: 03-May-2011 ISIN: US5184151042 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR DARIN G. BILLERBECK Mgmt For For DAVID E. CORESON Mgmt For For PATRICK S. JONES Mgmt For For W. RICHARD MARZ Mgmt For For GERHARD H. PARKER Mgmt For For HANS SCHWARZ Mgmt For For 02 PROPOSAL TO APPROVE THE LATTICE SEMICONDUCTOR Mgmt For For CORPORATION 2011 NON-EMPLOYEE DIRECTOR EQUITY INCENTIVE PLAN. 03 ADVISORY VOTE ON NAMED EXECUTIVE OFFICER COMPENSATION. Mgmt For For 04 EXECUTIVE COMPENSATION FREQUENCY SHAREHOLDER Mgmt 1 Year Against VOTE. 05 RATIFICATION OF THE APPOINTMENT OF KPMG LLP Mgmt For For AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. LAWSON SOFTWARE, INC. Agenda Number: 933325309 Security: 52078P102 Meeting Type: Annual Ticker: LWSN Meeting Date: 18-Oct-2010 ISIN: US52078P1021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR STEVEN C. CHANG Mgmt For For HARRY DEBES Mgmt For For PETER GYENES Mgmt For For DAVID R. HUBERS Mgmt For For H. RICHARD LAWSON Mgmt For For MICHAEL A. ROCCA Mgmt For For ROBERT A. SCHRIESHEIM Mgmt For For DR. ROMESH WADHWANI Mgmt For For PAUL WAHL Mgmt For For 02 TO RATIFY AND APPROVE THE APPOINTMENT OF PRICEWATERHOUSECOOPERSMgmt For For LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING MAY 31, 2011. 03 TO APPROVE THE LAWSON SOFTWARE, INC. 2gmt Against Against INCENTIVE PLAN. LAWSON SOFTWARE, INC. Agenda Number: 933475142 Security: 52078P102 Meeting Type: Special Ticker: LWSN Meeting Date: 29-Jun-2011 ISIN: US52078P1021 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 TO CONSIDER AND VOTE UPON A PROPOSAL TO ADOPT Mgmt For For THE AGREEMENT AND PLAN OF MERGER, DATED AS OF APRIL 26, 2011, BY AND AMONG LAWSON SOFTWARE, INC., OR LAWSON, GGC SOFTWARE HOLDINGS, INC., OR PARENT, AND ATLANTIS MERGER SUB, INC., A WHOLLY OWNED SUBSIDIARY OF PARENT, AS IT MAY BE AMENDED FROM TIME TO TIME. 02 TO CONSIDER AND VOTE UPON A PROPOSAL TO ADJOURN Mgmt For For THE SPECIAL MEETING, IF NECESSARY OR APPROPRIATE, TO ALLOW FOR THE SOLICITATION OF ADDITIONAL PROXIES IN FAVOR OF THE PROPOSAL TO ADOPT THE MERGER AGREEMENT IF THERE ARE INSUFFICIENT VOTES TO ADOPT THE MERGER AGREEMENT. 03 TO APPROVE, BY NON-BINDING, ADVISORY VOTE, CERTAIN Mgmt For For COMPENSATION ARRANGEMENTS FOR LAWSON'S NAMED EXECUTIVE OFFICERS IN CONNECTION WITH THE MERGER. MACK-CALI REALTY CORPORATION Agenda Number: 933427747 Security: 554489104 Meeting Type: Annual Ticker: CLI Meeting Date: 24-May-2011 ISIN: US5544891048 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR WILLIAM L. MACK Mgmt For For NATHAN GANTCHER Mgmt For For DAVID S. MACK Mgmt For For ALAN G. PHILIBOSIAN Mgmt For For 02 ADVISORY VOTE APPROVING THE COMPENSATION OF Mgmt Against Against OUR NAMED EXECUTIVE OFFICERS, AS SUCH COMPENSATION IS DESCRIBED UNDER THE "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" SECTIONS OF THE ACCOMPANYING PROXY STATEMENT. 03 ADVISORY VOTE APPROVING THE FREQUENCY OF THE Mgmt 1 Year For STOCKHOLDER VOTE ON THE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS, AS SUCH COMPENSATION IS DESCRIBED UNDER THE "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" SECTIONS OF THE ACCOMPANYING PROXY STATEMENT, EVERY. 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. MUELLER INDUSTRIES, INC. Agenda Number: 933391079 Security: 624756102 Meeting Type: Annual Ticker: MLI Meeting Date: 05-May-2011 ISIN: US6247561029 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ALEXANDER P. FEDERBUSH Mgmt For For PAUL J. FLAHERTY Mgmt For For GENNARO J. FULVIO Mgmt For For GARY S. GLADSTEIN Mgmt For For SCOTT J. GOLDMAN Mgmt For For TERRY HERMANSON Mgmt For For HARVEY L. KARP Mgmt For For GREGORY L. CHRISTOPHER Mgmt For For 02 APPROVE THE APPOINTMENT OF ERNST & YOUNG LLP Mgmt For For AS INDEPENDENT AUDITORS OF THE COMPANY. 03 TO APPROVE, ON AN ADVISORY BASIS BY NON-BINDING Mgmt For For VOTE, EXECUTIVE COMPENSATION. 04 TO APPROVE, ON AN ADVISORY BASIS BY NON-BINDING Mgmt 1 Year Against VOTE, THE FREQUENCY OF HOLDING FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 05 TO APPROVE THE ADOPTION OF THE COMPANY'S 2011 Mgmt For For ANNUAL BONUS PLAN. NACCO INDUSTRIES, INC. Agenda Number: 933389733 Security: 629579103 Meeting Type: Annual Ticker: NC Meeting Date: 11-May-2011 ISIN: US6295791031 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR OWSLEY BROWN II Mgmt For For DENNIS W. LABARRE Mgmt For For RICHARD DE J. OSBORNE Mgmt For For ALFRED M. RANKIN, JR. Mgmt For For MICHAEL E. SHANNON Mgmt For For BRITTON T. TAPLIN Mgmt For For DAVID F. TAPLIN Mgmt For For JOHN F. TURBEN Mgmt For For EUGENE WONG Mgmt For For 02 PROPOSAL TO APPROVE, FOR PURPOSES OF SECTION Mgmt For For 303A.08 OF THE NEW YORK STOCK EXCHANGE'S LISTING STANDARDS, THE NACCO INDUSTRIES, INC. NON-EMPLOYEE DIRECTORS' EQUITY COMPENSATION PLAN (AMENDED AND RESTATED EFFECTIVE MAY 11, 2011). 03 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE Mgmt For For COMPENSATION PAID TO NACCO INDUSTRIES, INC'S. NAMED EXECUTIVE OFFICERS, AS DISCLOSED PURSUANT TO THE COMPENSATION DISCLOSURE RULES OF THE SEC, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, THE COMPENSATION TABLES AND NARRATIVE DISCUSSION. 04 PROPOSAL TO APPROVE, ON AN ADVISORY BASIS, THE Mgmt 1 Year Against FREQUENCY OF THE STOCKHOLDER VOTE ON THE COMPENSATION OF NACCO INDUSTRIES, INC.'S NAMED EXECUTIVE OFFICERS. 05 PROPOSAL TO CONFIRM THE APPOINTMENT OF THE INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE CURRENT FISCAL YEAR. NICOR INC. Agenda Number: 933437217 Security: 654086107 Meeting Type: Annual Ticker: GAS Meeting Date: 14-Jun-2011 ISIN: US6540861076 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR R.M. BEAVERS, JR. Mgmt For For B.P. BICKNER Mgmt For For J.H. BIRDSALL, III Mgmt For For N.R. BOBINS Mgmt For For B.J. GAINES Mgmt For For R.A. JEAN Mgmt For For D.J. KELLER Mgmt For For R.E. MARTIN Mgmt For For G.R. NELSON Mgmt For For A.J. OLIVERA Mgmt For For J. RAU Mgmt For For J.C. STALEY Mgmt For For R.M. STROBEL Mgmt For For 02 NON-BINDING ADVISORY VOTE TO APPROVE THE COMPENSATION Mgmt For For OF NICOR'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE ACCOMPANYING PROXY STATEMENT. 03 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF Mgmt 1 Year For A STOCKHOLDER VOTE ON THE COMPENSATION OF NICOR'S NAMED EXECUTIVE OFFICERS. 04 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS NICOR'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. NICOR INC. Agenda Number: 933458259 Security: 654086107 Meeting Type: Special Ticker: GAS Meeting Date: 14-Jun-2011 ISIN: US6540861076 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 APPROVAL OF THE AGREEMENT AND PLAN OF MERGER, Mgmt For For DATED AS OF DECEMBER 6, 2010, BY AND AMONG AGL RESOURCES INC., APOLLO ACQUISITION CORP., OTTAWA ACQUISITION LLC AND NICOR INC. 02 APPROVAL OF THE ADJOURNMENT OF THE SPECIAL MEETING, Mgmt For For IF NECESSARY AND APPROPRIATE. NUTRISYSTEM, INC. Agenda Number: 933420248 Security: 67069D108 Meeting Type: Annual Ticker: NTRI Meeting Date: 12-May-2011 ISIN: US67069D1081 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ROBERT F. BERNSTOCK Mgmt For For MICHAEL F. DEVINE, III Mgmt For For LAURA W. LANG Mgmt For For T.J. (TED) LEONSIS Mgmt For For WARREN V. (PETE) MUSSER Mgmt For For JOSEPH M. REDLING Mgmt For For BRIAN P. TIERNEY Mgmt For For STEPHEN T. ZARRILLI Mgmt For For 02 RATIFICATION OF KPMG LLP AS OUR INDEPENDENT Mgmt For For REGISTERED PUBLIC ACCOUNTING FIRM. 03 ADVISORY VOTE FOR APPROVAL OF COMPENSATION OF Mgmt For For NAMED EXECUTIVE OFFICERS. 04 ADVISORY VOTE ON FREQUENCY OF SAY-ON-PAY VOTES. Mgmt 1 Year For OLD NATIONAL BANCORP Agenda Number: 933396928 Security: 680033107 Meeting Type: Annual Ticker: ONB Meeting Date: 19-May-2011 ISIN: US6800331075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR JOSEPH D. BARNETTE, JR. Mgmt For For ALAN W. BRAUN Mgmt For For LARRY E. DUNIGAN Mgmt For For NIEL C. ELLERBROOK Mgmt For For ANDREW E. GOEBEL Mgmt For For ROBERT G. JONES Mgmt For For PHELPS L. LAMBERT Mgmt For For ARTHUR H. MCELWEE, JR. Mgmt For For JAMES T. MORRIS Mgmt For For MARJORIE Z. SOYUGENC Mgmt For For KELLY N. STANLEY Mgmt For For LINDA E. WHITE Mgmt For For 02 APPROVAL OF A NON-BINDING ADVISORY PROPOSAL Mgmt For For ON EXECUTIVE COMPENSATION. 03 APPROVAL OF A NON-BINDING ADVISORY PROPOSAL Mgmt 1 Year Against DETERMINING THE FREQUENCY OF ADVISORY VOTES ON EXECUTIVE COMPENSATION. 04 RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH Mgmt For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. PAPA JOHN'S INTERNATIONAL, INC. Agenda Number: 933388654 Security: 698813102 Meeting Type: Annual Ticker: PZZA Meeting Date: 28-Apr-2011 ISIN: US6988131024 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: WADE S. ONEY Mgmt For For 1B ELECTION OF DIRECTOR: JOHN H. SCHNATTER Mgmt For For 1C ELECTION OF DIRECTOR: MARK S. SHAPIRO Mgmt For For 02 RATIFY THE SELECTION OF ERNST & YOUNG LLP AS Mgmt For For THE COMPANY'S INDEPENDENT AUDITORS FOR THE 2 03 APPROVAL OF THE 2gmt For For 04 APPROVE AN ADVISORY RESOLUTION ON EXECUTIVE Mgmt For For COMPENSATION. 05 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY Mgmt 1 Year For OF FUTURE EXECUTIVE COMPENSATION VOTES. PAREXEL INTERNATIONAL CORPORATION Agenda Number: 933341074 Security: 699462107 Meeting Type: Annual Ticker: PRXL Meeting Date: 09-Dec-2010 ISIN: US6994621075 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1 DIRECTOR A. DANA CALLOW, JR. Mgmt For For CHRISTOPHER J. LINDOP Mgmt For For JOSEF H. VON RICKENBACH Mgmt For For 2 TO APPROVE THE ADOPTION OF THE 2gmt For For PLAN. 3 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP Mgmt For For AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JUNE 30, 2011. PETROLEUM DEVELOPMENT CORPORATION Agenda Number: 933438865 Security: 716578109 Meeting Type: Annual Ticker: PETD Meeting Date: 10-Jun-2011 ISIN: US7165781094 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR JOSEPH E. CASABONA Mgmt For For DAVID C. PARKE Mgmt For For JEFFREY C. SWOVELAND Mgmt For For 02 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 03 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY Mgmt 1 Year Against VOTE ON EXECUTIVE COMPENSATION. 04 TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2011. PIEDMONT NATURAL GAS COMPANY, INC. Agenda Number: 933365430 Security: 720186105 Meeting Type: Annual Ticker: PNY Meeting Date: 04-Mar-2011 ISIN: US7201861058 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1 DIRECTOR MALCOLM E. EVERETT III Mgmt For For FRANK B. HOLDING, JR. Mgmt For For MINOR M. SHAW Mgmt For For MURIEL W. SHEUBROOKS Mgmt For For 2 RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2011 FISCAL YEAR 3 APPROVAL OF THE COMPANY'S AMENDED AND RESTATED Mgmt For For INCENTIVE COMPENSATION PLAN 4 ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For 5 ADVISORY VOTE ON FREQUENCY OF SHAREHOLDER ADVISORY Mgmt 3 Years For VOTE ON EXECUTIVE COMPENSATION PINNACLE WEST CAPITAL CORPORATION Agenda Number: 933402024 Security: 723484101 Meeting Type: Annual Ticker: PNW Meeting Date: 18-May-2011 ISIN: US7234841010 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR EDWARD N. BASHA, JR. Mgmt For For DONALD E. BRANDT Mgmt For For SUSAN CLARK-JOHNSON Mgmt For For DENIS A. CORTESE, M.D. Mgmt For For MICHAEL L. GALLAGHER Mgmt For For PAMELA GRANT Mgmt For For R.A. HERBERGER, JR, PHD Mgmt For For DALE E. KLEIN, PH.D. Mgmt For For HUMBERTO S. LOPEZ Mgmt For For KATHRYN L. MUNRO Mgmt For For BRUCE J. NORDSTROM Mgmt For For W. DOUGLAS PARKER Mgmt For For 02 ADVISORY VOTE TO APPROVE EXECUTIVE COMPENSATION Mgmt For For AS DISCLOSED IN THE 2 03 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY Mgmt 1 Year Against VOTE ON EXECUTIVE COMPENSATION. 04 RATIFY THE APPOINTMENT OF THE COMPANY'S INDEPENDENT Mgmt For For ACCOUNTANTS FOR THE YEAR ENDING DECEMBER 31, 2011. PLATINUM UNDERWRITERS HOLDINGS, LTD. Agenda Number: 933397920 Security: G7127P100 Meeting Type: Annual Ticker: PTP Meeting Date: 27-Apr-2011 ISIN: BMG7127P1005 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR DAN R. CARMICHAEL Mgmt For For A. JOHN HASS Mgmt For For ANTONY P.D. LANCASTER Mgmt For For EDMUND R. MEGNA Mgmt For For MICHAEL D. PRICE Mgmt For For JAMES P. SLATTERY Mgmt For For CHRISTOPHER J. STEFFEN Mgmt For For 02 TO APPROVE THE COMPENSATION PAID TO THE COMPANY'S Mgmt Against Against NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN THE PROXY STATEMENT FOR THE COMPANY'S 2011 ANNUAL GENERAL MEETING OF SHAREHOLDERS UNDER THE HEADING "EXECUTIVE COMPENSATION" PURSUANT TO ITEM 402 OF REGULATION S-K, INCLUDING THE COMPENSATION DISCUSSION AND ANALYSIS, COMPENSATION TABLES AND NARRATIVE DISCUSSION. 03 TO HOLD AN ADVISORY VOTE ON NAMED EXECUTIVE Mgmt 1 Year For OFFICER COMPENSATION, AS DISCLOSED PURSUANT TO ITEM -K EVERY YEAR, EVERY TWO YEARS OR EVERY THREE YEARS. 04 TO APPROVE THE NOMINATION OF KPMG, A BERMUDA Mgmt For For PARTNERSHIP, AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2011 FISCAL YEAR. POLARIS INDUSTRIES INC. Agenda Number: 933377764 Security: 731068102 Meeting Type: Annual Ticker: PII Meeting Date: 28-Apr-2011 ISIN: US7310681025 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1 DIRECTOR GARY E. HENDRICKSON Mgmt For For JOHN R. MENARD Mgmt For For R.M. (MARK) SCHRECK Mgmt For For WILLIAM GRANT VAN DYKE Mgmt For For 2 APPROVAL OF AMENDED AND RESTATED 2gmt Against Against INCENTIVE PLAN. 3 APPROVAL OF THE MATERIAL TERMS OF THE AMENDED Mgmt For For LONG TERM INCENTIVE PLAN. 4 RATIFICATION OF THE SELECTION OF ERNST & YOUNG Mgmt For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 5 ADVISORY VOTE ON APPROVAL OF THE COMPENSATION Mgmt For For OF OUR NAMED EXECUTIVE OFFICERS. 6 ADVISORY VOTE ON THE FREQUENCY OF EXECUTIVE Mgmt 1 Year Against COMPENSATION VOTES. POLYONE CORPORATION Agenda Number: 933398681 Security: 73179P106 Meeting Type: Annual Ticker: POL Meeting Date: 11-May-2011 ISIN: US73179P1066 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR J. DOUGLAS CAMPBELL Mgmt For For DR. CAROL A. CARTWRIGHT Mgmt For For RICHARD H. FEARON Mgmt For For GORDON D. HARNETT Mgmt For For RICHARD A. LORRAINE Mgmt For For EDWARD J. MOONEY Mgmt For For STEPHEN D. NEWLIN Mgmt For For WILLIAM H. POWELL Mgmt For For FARAH M. WALTERS Mgmt For For 02 PROPOSAL TO APPROVE THE ADVISORY RESOLUTION Mgmt For For ON NAMED EXECUTIVE OFFICER COMPENSATION. 03 PROPOSAL TO APPROVE HOLDING AN ADVISORY VOTE Mgmt 1 Year For ON NAMED EXECUTIVE OFFICER COMPENSATION EVERY ONE, TWO OR THREE YEARS, AS INDICATED. 04 PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST Mgmt For For & YOUNG LLP AS POLYONE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. POST PROPERTIES, INC. Agenda Number: 933406894 Security: 737464107 Meeting Type: Annual Ticker: PPS Meeting Date: 25-May-2011 ISIN: US7374641071 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1 DIRECTOR ROBERT C. GODDARD, III Mgmt For For DOUGLAS CROCKER II Mgmt For For DAVID P. STOCKERT Mgmt For For HERSCHEL M. BLOOM Mgmt For For WALTER M. DERISO, JR. Mgmt For For RUSSELL R. FRENCH Mgmt For For DALE ANNE REISS Mgmt For For STELLA F. THAYER Mgmt For For RONALD DE WAAL Mgmt For For 2 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt Against Against 3 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY Mgmt 1 Year For VOTES ON EXECUTIVE COMPENSATION. 4 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR 2011. PROTECTIVE LIFE CORPORATION Agenda Number: 933410653 Security: 743674103 Meeting Type: Annual Ticker: PL Meeting Date: 09-May-2011 ISIN: US7436741034 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ROBERT O. BURTON Mgmt For For THOMAS L. HAMBY Mgmt For For JOHN D. JOHNS Mgmt For For VANESSA LEONARD Mgmt For For CHARLES D. MCCRARY Mgmt For For JOHN J. MCMAHON, JR. Mgmt For For HANS H. MILLER Mgmt For For MALCOLM PORTERA Mgmt For For C. DOWD RITTER Mgmt For For JESSE J. SPIKES Mgmt For For WILLIAM A. TERRY Mgmt For For W. MICHAEL WARREN, JR. Mgmt For For VANESSA WILSON Mgmt For For 02 ADVISORY VOTE REGARDING THE COMPENSATION OF Mgmt For For THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN ITS PROXY STATEMENT. 03 ADVISORY VOTE ON THE FREQUENCY AT WHICH THE Mgmt 1 Year For COMPANY SHOULD INCLUDE AN ADVISORY VOTE REGARDING THE COMPENSATION OF ITS NAMED EXECUTIVE OFFICERS IN ITS PROXY STATEMENT FOR SHAREHOLDER CONSIDERATION. 04 RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS Mgmt For For LLP AS THE COMPANY'S INDEPENDENT ACCOUNTANTS. PROVIDENT FINANCIAL SERVICES, INC. Agenda Number: 933389442 Security: 74386T105 Meeting Type: Annual Ticker: PFS Meeting Date: 28-Apr-2011 ISIN: US74386T1051 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR LAURA L. BROOKS Mgmt For For TERENCE GALLAGHER Mgmt For For CARLOS HERNANDEZ Mgmt For For KATHARINE LAUD Mgmt For For 02 THE APPROVAL (NON-BINDING) OF EXECUTIVE COMPENSATION. Mgmt For For 03 AN ADVISORY (NON-BINDING) VOTE ON THE FREQUENCY Mgmt 1 Year For OF STOCKHOLDER VOTING ON EXECUTIVE COMPENSATION. 04 THE RATIFICATION OF THE APPOINTMENT OF KPMG Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2011. RELIANCE STEEL & ALUMINUM CO. Agenda Number: 933410134 Security: 759509102 Meeting Type: Annual Ticker: RS Meeting Date: 18-May-2011 ISIN: US7595091023 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR JOHN G. FIGUEROA Mgmt For For THOMAS W. GIMBEL Mgmt For For DOUGLAS M. HAYES Mgmt For For FRANKLIN R. JOHNSON Mgmt For For LESLIE A. WAITE Mgmt For For 02 TO AMEND THE COMPANY'S AMENDED AND RESTATED Mgmt For For BY LAWS. 03 TO APPROVE THE DIRECTORS EQUITY PLAN. Mgmt For For 04 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, Mgmt For For THE COMPANY'S COMPENSATION PLAN FOR NAMED EXECUTIVE OFFICERS. 05 TO RECOMMEND, ON A NON-BINDING, ADVISORY BASIS, Mgmt 1 Year For THE FREQUENCY OF THE NON-BINDING VOTE ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS. 06 TO RATIFY KPMG LLP AS THE INDEPENDENT REGISTERED Mgmt For For PUBLIC ACCOUNTING FIRM TO PERFORM THE ANNUAL AUDIT OF OUR 2 07 IN THE PROXYHOLDERS' DISCRETION ON SUCH OTHER Mgmt For For MATTERS AS MAY PROPERLY COME BEFORE THE MEETING. ROBERT HALF INTERNATIONAL INC. Agenda Number: 933390887 Security: 770323103 Meeting Type: Annual Ticker: RHI Meeting Date: 04-May-2011 ISIN: US7703231032 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ANDREW S. BERWICK, JR. Mgmt For For EDWARD W. GIBBONS Mgmt For For HAROLD M. MESSMER, JR. Mgmt For For BARBARA J. NOVOGRADAC Mgmt For For ROBERT J. PACE Mgmt For For FREDERICK A. RICHMAN Mgmt For For M. KEITH WADDELL Mgmt For For 02 RATIFICATION OF APPOINTMENT OF AUDITOR. Mgmt For For 03 PROPOSAL REGARDING STOCK INCENTIVE PLAN. Mgmt For For 04 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 05 ADVISORY VOTE TO DETERMINE THE FREQUENCY OF Mgmt 1 Year For FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. SNAP-ON INCORPORATED Agenda Number: 933383200 Security: 833034101 Meeting Type: Annual Ticker: SNA Meeting Date: 28-Apr-2011 ISIN: US8330341012 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: ROXANNE J. DECYK Mgmt For For 1B ELECTION OF DIRECTOR: NICHOLAS T. PINCHUK Mgmt For For 1C ELECTION OF DIRECTOR: GREGG M. SHERRILL Mgmt For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2011. 03 PROPOSAL TO ADOPT THE SNAP-ON INCORPORATED 2011 Mgmt For For INCENTIVE STOCK AND AWARDS PLAN. 04 PROPOSAL TO AMEND AND RESTATE THE SNAP-ON INCORPORATED Mgmt For For EMPLOYEE STOCK OWNERSHIP PLAN. 05 ADVISORY VOTE ON THE COMPENSATION OF SNAP-ON Mgmt For For INCORPORATED'S NAMED EXECUTIVE OFFICERS, AS DISCLOSED IN "COMPENSATION DISCUSSION AND ANALYSIS" AND "EXECUTIVE COMPENSATION" IN THE PROXY STATEMENT. 06 ADVISORY VOTE ON THE FREQUENCY OF FUTURE ADVISORY Mgmt 1 Year For VOTES ON EXECUTIVE COMPENSATION. STEINER LEISURE LIMITED Agenda Number: 933445707 Security: P8744Y102 Meeting Type: Annual Ticker: STNR Meeting Date: 14-Jun-2011 ISIN: BSP8744Y1024 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR LEONARD I. FLUXMAN Mgmt For For MICHELE STEINER WARSHAW Mgmt For For STEVEN J. PRESTON Mgmt For For 02 RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. 03 ADVISORY VOTE ON EXECUTIVE COMPENSATION. Mgmt For For 04 ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY Mgmt 1 Year Against VOTE ON EXECUTIVE COMPENSATION. SWIFT ENERGY COMPANY Agenda Number: 933421745 Security: 870738101 Meeting Type: Annual Ticker: SFY Meeting Date: 10-May-2011 ISIN: US8707381013 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR DEANNA L. CANNON Mgmt For For DOUGLAS J. LANIER Mgmt For For 02 TO INCREASE THE NUMBER OF SHARES OF COMMON STOCK Mgmt For For THAT MAY BE ISSUED UNDER THE FIRST AMENDED AND RESTATED SWIFT ENERGY COMPANY 2005 STOCK COMPENSATION PLAN. 03 TO AMEND SWIFT ENERGY'S CERTIFICATE OF FORMATION Mgmt Against Against TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 85 MILLION TO 150 MILLION. 04 TO RATIFY THE SELECTION OF ERNST & YOUNG LLP Mgmt For For AS SWIFT ENERGY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. 05 TO CONDUCT A NON-BINDING ADVISORY VOTE ON THE Mgmt For For COMPENSATION OF SWIFT ENERGY'S NAMED EXECUTIVE OFFICERS AS PRESENTED IN THE PROXY STATEMENT. 06 TO CONDUCT A NON-BINDING ADVISORY VOTE ON THE Mgmt 1 Year For FREQUENCY OF FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. SYKES ENTERPRISES, INCORPORATED Agenda Number: 933436594 Security: 871237103 Meeting Type: Annual Ticker: SYKE Meeting Date: 19-May-2011 ISIN: US8712371033 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR H. PARKS HELMS Mgmt For For L. MCCLINTOCK-GRECO, MD Mgmt For For JAMES K. MURRAY, JR. Mgmt For For JAMES S. MACLEOD Mgmt For For 02 NON-BINDING ADVISORY VOTE ON EXECUTIVE COMPENSATION Mgmt For For ("SAY-ON-PAY") 03 NON-BINDING ADVISORY VOTE ON THE FREQUENCY OF Mgmt 1 Year For SAY-ON-PAY VOTES 04 TO APPROVE THE 2gmt For For 05 TO APPROVE THE PERFORMANCE CRITERIA UNDER THE Mgmt For For 2 06 TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE Mgmt For For LLP AS INDEPENDENT AUDITORS OF THE COMPANY. SYNAPTICS INCORPORATED Agenda Number: 933326767 Security: 87157D109 Meeting Type: Annual Ticker: SYNA Meeting Date: 19-Oct-2010 ISIN: US87157D1090 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1 DIRECTOR THOMAS J. TIERNAN Mgmt For For 2 PROPOSAL TO APPROVE AN AMENDMENT TO THE COMPANY'S Mgmt Against Against CERTIFICATE OF INCORPORATION TO INCREASE THE TOTAL NUMBER OF THE COMPANY'S AUTHORIZED SHARES OF COMMON STOCK FROM 60,000,,000,000. 3 PROPOSAL TO APPROVE THE COMPANY'S 2gmt For For COMPENSATION PLAN TO REPLACE THE COMPANY'S EXPIRING 2 4 PROPOSAL TO APPROVE THE COMPANY'S 2gmt For For STOCK PURCHASE PLAN TO REPLACE THE COMPANY'S EXPIRING 2 5 PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP, Mgmt For For AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE COMPANY'S INDEPENDENT AUDITOR FOR THE FISCAL YEAR ENDING JUNE 30, 2011. TEMPUR-PEDIC INTERNATIONAL, INC. Agenda Number: 933381838 Security: 88023U101 Meeting Type: Annual Ticker: TPX Meeting Date: 26-Apr-2011 ISIN: US88023U1016 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1A ELECTION OF DIRECTOR: EVELYN S. DILSAVER Mgmt For For 1B ELECTION OF DIRECTOR: FRANK DOYLE Mgmt For For 1C ELECTION OF DIRECTOR: JOHN A. HEIL Mgmt For For 1D ELECTION OF DIRECTOR: PETER K. HOFFMAN Mgmt For For 1E ELECTION OF DIRECTOR: SIR PAUL JUDGE Mgmt For For 1F ELECTION OF DIRECTOR: NANCY F. KOEHN Mgmt For For 1G ELECTION OF DIRECTOR: CHRISTOPHER A. MASTO Mgmt For For 1H ELECTION OF DIRECTOR: P. ANDREWS MCLANE Mgmt For For 1I ELECTION OF DIRECTOR: MARK SARVARY Mgmt For For 1J ELECTION OF DIRECTOR: ROBERT B. TRUSSELL, JR. Mgmt For For 02 RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT Mgmt For For AUDITORS 03 AN ADVISORY VOTE TO APPROVE THE COMPENSATION Mgmt For For OF NAMED EXECUTIVE OFFICERS 04 AN ADVISORY VOTE ON THE FREQUENCY OF FUTURE Mgmt 1 Year For EXECUTIVE COMPENSATION VOTES UNIFIRST CORPORATION Agenda Number: 933357774 Security: 904708104 Meeting Type: Annual Ticker: UNF Meeting Date: 11-Jan-2011 ISIN: US9047081040 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR RONALD D. CROATTI Mgmt For For DONALD J. EVANS Mgmt For For THOMAS S. POSTEK Mgmt For For 02 APPROVAL OF THE COMPANY'S 2gmt For For AND INCENTIVE PLAN. 03 APPROVAL OF THE GRANT OF PERFORMANCE RESTRICTED Mgmt For For SHARES TO RONALD D. CROATTI. 04 RATIFICATION OF APPOINTMENT OF ERNST & YOUNG Mgmt For For LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING AUGUST 27, 2011. UNITED FINANCIAL BANCORP, INC. Agenda Number: 933388589 Security: 91030T109 Meeting Type: Annual Ticker: UBNK Meeting Date: 21-Apr-2011 ISIN: US91030T1097 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR PAULA A. AIELLO Mgmt For For RICHARD B. COLLINS Mgmt For For MICHAEL F. WERENSKI Mgmt For For 02 THE RATIFICATION OF THE APPOINTMENT OF GRANT Mgmt For For THORNTON LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. 03 THE APPROVAL OF AN ADVISORY VOTE ON THE COMPENSATION Mgmt For For OF THE COMPANY'S NAMED EXECUTIVE OFFICERS AS DISCLOSED IN THE PROXY STATEMENT. 04 AN ADVISORY VOTE ON THE FREQUENCY OF THE ADVISORY Mgmt 1 Year For VOTE ON THE COMPENSATION OF THE COMPANY'S NAMED EXECUTIVE OFFICERS. WEBSTER FINANCIAL CORPORATION Agenda Number: 933386206 Security: 947890109 Meeting Type: Annual Ticker: WBS Meeting Date: 28-Apr-2011 ISIN: US9478901096 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR JOHN J. CRAWFORD Mgmt For For C. MICHAEL JACOBI Mgmt For For KAREN R. OSAR Mgmt For For 02 TO APPROVE, ON A NON-BINDING, ADVISORY BASIS, Mgmt For For THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. 03 TO VOTE, ON A NON-BINDING, ADVISORY BASIS, ON Mgmt 1 Year For THE FREQUENCY OF VOTING ON THE COMPENSATION OF THE NAMED EXECUTIVE OFFICERS OF THE COMPANY. 04 TO RATIFY THE APPOINTMENT BY THE BOARD OF DIRECTORS Mgmt For For OF ERNST & YOUNG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2011. 05 TO VOTE ON A SHAREHOLDER PROPOSAL CONCERNING Shr Against For THE ANNUAL ELECTION OF DIRECTORS. WEIS MARKETS, INC. Agenda Number: 933381422 Security: 948849104 Meeting Type: Annual Ticker: WMK Meeting Date: 28-Apr-2011 ISIN: US9488491047 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 1 DIRECTOR ROBERT F. WEIS Mgmt For For JONATHAN H. WEIS Mgmt For For DAVID J. HEPFINGER Mgmt For For HAROLD G. GRABER Mgmt For For GERRALD B. SILVERMAN Mgmt For For STEVEN C. SMITH Mgmt For For GLENN D. STEELE, JR. Mgmt For For 2 PROPOSAL TO APPROVE THE APPOINTMENT OF GRANT Mgmt For For THORNTON LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. 3 PROPOSAL TO PROVIDE AN ADVISORY (NON-BINDING) Mgmt For For VOTE ON THE EXECUTIVE COMPENSATION OF OUR NAMED EXECUTIVE OFFICERS. 4 PROPOSAL TO PROVIDE AN ADVISORY (NON-BINDING) Mgmt 1 Year Against VOTE ON THE FREQUENCY OF THE ADVISORY VOTE ON EXECUTIVE COMPENSATION. 5 SHAREHOLDER PROPOSAL REQUESTING ADOPTION OF Shr Against For A POLICY THAT ONLY INDEPENDENT DIRECTORS SHALL SERVE ON THE COMPENSATION COMMITTEE. WERNER ENTERPRISES, INC. Agenda Number: 933419790 Security: 950755108 Meeting Type: Annual Ticker: WERN Meeting Date: 10-May-2011 ISIN: US9507551086 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR GARY L. WERNER Mgmt For For GREGORY L. WERNER Mgmt For For MICHAEL L. STEINBACH Mgmt For For 02 TO APPROVE THE ADVISORY RESOLUTION ON EXECUTIVE Mgmt For For COMPENSATION. 03 TO HOLD AN ADVISORY VOTE ON THE FREQUENCY OF Mgmt 1 Year Against FUTURE ADVISORY VOTES ON EXECUTIVE COMPENSATION. 04 TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE Mgmt For For INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF WERNER ENTERPRISES, INC. FOR THE YEAR ENDING DECEMBER 31, 2011. WESBANCO, INC. Agenda Number: 933385432 Security: 950810101 Meeting Type: Annual Ticker: WSBC Meeting Date: 20-Apr-2011 ISIN: US9508101014 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR ABIGAIL M. FEINKNOPF Mgmt For For PAUL M. LIMBERT Mgmt For For JAY T. MCCAMIC Mgmt For For F. ERIC NELSON, JR. Mgmt For For JOAN C. STAMP Mgmt For For 02 ADVISORY (NON-BINDING) PROPOSAL ON EXECUTIVE Mgmt For For COMPENSATION 03 FREQUENCY OF STOCKHOLDER ADVISORY VOTE ON EXECUTIVE Mgmt 1 Year For COMPENSATION SHOULD OCCUR EVERY WGL HOLDINGS, INC. Agenda Number: 933366103 Security: 92924F106 Meeting Type: Annual Ticker: WGL Meeting Date: 03-Mar-2011 ISIN: US92924F1066 Prop.# Proposal Proposal Proposal Vote For/Against Type Management's Recommendation 01 DIRECTOR MICHAEL D. BARNES Mgmt For For GEORGE P. CLANCY, JR. Mgmt For For JAMES W. DYKE, JR. Mgmt For For MELVYN J. ESTRIN Mgmt For For JAMES F. LAFOND Mgmt For For DEBRA L. LEE Mgmt For For TERRY D. MCCALLISTER Mgmt For For 02 PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE Mgmt For For & TOUCHE LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2011. 03 PROPOSAL TO PROVIDE CUMULATIVE VOTING IN THE Shr Against For ELECTION OF DIRECTORS. 04 PROPOSAL TO APPROVE, BY NON-BINDING VOTE, COMPENSATION Mgmt For For PAID TO CERTAIN EXECUTIVE OFFICERS. 05 TO RECOMMEND, BY NON-BINDING VOTE, THE FREQUENCY Mgmt 1 Year For OF EXECUTIVE COMPENSATION VOTES. * Management position unknown SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. DGHMInvestment Trust (Registrant) /s/ Jeffrey C. Baker By (Signature and Title) Name:Jeffrey C. Baker, Title:Trustee and President Date: August 22, 2011
